 THE LUNDY PACKING CO.139The Lundy Packing Company and Local 525, Meat,Food and AlliedWorkers Union, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO. Cases 11-CA-5790 and 11-CA-5837March 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn May 28, 1975, Administrative Law Judge Her-bert Silberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,a supporting brief, and a brief in limited support ofthe Administrative Law Judge's Decision,' and theGeneral Counsel filed cross-exceptions and a sup-porting brief. The Charging Party filed limited cross-exceptions and an answering brief in opposition toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge withthe following clarification and to adopt his recom-mended Order.Contrary to our dissenting colleague and in agree-mentwith the Administrative Law Judge, we findthat Respondent violated Section 8(a)(1) of the Actby certain remarks made by Respondent's president,Lundy, during a speech to all employees on May 8,1974. In so concluding, we are persuaded that anydoubt about the reasonably inhibitory effect ofLundy's remarks on employees is removed whentheseremarksareviewed in the context ofRespondent's hostility to unionization and its otherunlawful conduct herein.Respondent's union hostility is unmistakable.PresidentLundy's yearly practice has been to warnthe employeesin his close-of-the-year speeches thatRespondent would not tolerate a union in the plant.Lundy repeated this theme in his May 8 speech. Lun-dy clearly meant what he said and, as the evidencehere indicates, Respondent was quite willing to resortto unlawfulmeasuresto counter the employees' orga-nizational efforts. Thus, Respondent maintained in1Respondent's request for oral argument is hereby denied since the rec-ord, the exceptions,and the briefs adequately present the issues and posi-tions of the parties.force a rule which unlawfully prohibited employeesfrom distributing union literature on company prop-erty; it interrogated employees about the union activ-itiesof other employees; it created the impressionthat the union activities of its employees were undersurveillance; and it unlawfully discharged prominentunion adherents.It is in this context that Lundy's speech to the as-sembled employees on May 8 must be evaluated.Thus, Lundy's remark that "We do not want a unionin this company, and we are not going to have one,"in these circumstances, clearly implies that Respon-dent would resort to illegal means to keep the Unionout.However, our dissenting colleague disagreeswith this interpretation, citing the fact that during thesame speech Lundy explained that he would use onlylegalmeansto achieve this objective. Unlike our dis-senting colleague,we are unwilling to interpretLundy's initial statement in a context divorced froma consideration of the means actually employed tocarry out this threat. Respondent's unlawful conductand not itsself-servingexplanation demonstratesbest what Respondent intended to convey to the em-ployees and that was that Respondent was preparedto do whatever was necessary to keep the Union out,including resorting to illegal measures. In short, webelieve that any doubts about the unlawful implica-tion of Lundy's remark that "we are not going tohave [a union] " were removed by Respondent's un-lawful conduct which speaks louder than its words?Similarly, we view Lundy's remarks concerning thenonsecrecy of union cards as an open attempt to dis-courage union activity. In this connection, we agreewith the Administrative Law Judge that "there wasno reason for informing employees that they mightbe required to testify in open court other than to letthem know that the names of union adherents couldbe ascertained and appropriate reprisals taken."N.L.R.B. v. FinesilverManufacturing Co.,400 F.2d644, 646 (C.A. 5, 1968). Again, we believe that ourdissenting colleague, in urging the reversal of thisfinding, has failed to give proper significance to theremarks in the overall context in which they weremade.Under the circumstances here, we find thatLundy's remarks interfered with the free exercise ofemployee rights and therefore violated Section8(a)(1) of the Act.2Our dissenting colleague's reliance on the absence here of explicit warn-ings of"trouble"or "harm" to distinguishKellwood Co.,175 NLRB 559(1969), ismisplaced.Those warnings there merelyserved to confirm theotherwise threatening nature of Plant ManagerGarrett's remark that: "Wedo not wanta unionin the plantand we will use every legal means at ourdisposal to keep it out of here."Here,Respondent's other unlawful conductserves the same purpose.223 NLRB No. 36 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,The LundyPackingCompany, Clinton, North Carolina, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.CHAIRMAN MURPHY,concurring and dissenting:Iconcur with my colleagues in adopting the Ad-ministrativeLaw Judge'sDecision,except that Iwould not adopt his findings relating to the speechgiven by Respondent's president, Lundy, on May 8,1974.My colleagues agree with the Administrative LawJudge that Respondent violated Section 8(a)(1)when-during a speech-Lundy told employees,"We do not want a union in this company, and weare not going to have one." Any possibility that itcould be construed as a threat was immediately re-moved byLundy'smaking it clear,in the next sen-tence,that he was going to use only lawful means tocombat the Union.3 Specifically, Lundy stated, "Weare going to use every legal means we can to keep theunionout."Kellwood Co.,175 NLRB 559 (1969), re-lied on by the Administrative Law Judge, is distin-guishable. There the employer referred to the signingof the cards as being a"mistake"and the beginningof "trouble," which carried a connotation of adverseconsequences for supporting the union.Here, nosimilar comments were made.Cf.Mt. Ida FootwearCompany,a Divisionof Munro Company, Inc., 217NLRB No. 165 (1975). Nor do I subscribe to themajority's view that the subsequent commission byRespondent of unfair labor practices 4 "serves thesame purpose"as if such comments had been ut-tered. The first of these unlawful acts occurred over 2weeks after the speech, and the other violations didnot take place until about a month or more fromLundy's address to the employees. While these viola-tions indicate that Respondent eventually decided toengage in illegal conduct,theyare far enough re-moved in time from the speech so that it does notautomatically follow that when Lundy made theabove statements,Respondent had no real intention"to use...legal means to keep the Union out" as heproclaimed.I also disagree with my colleagues'adoption of theAdministrative Law Judge's findings that Respon-dent further violated Section 8(axl), by Lundy's tell-ing the employees,during the same speech:"Don'tever sign anything for a union without knowing allthe facts about what you are getting into, and ifsomeone tells you that no one will ever know whosigned, they are not telling the truth. Right here inNorth Carolina, employees have been forced to comein and testify in an open court about signing unioncards." In finding this violation, the AdministrativeLaw Judgereasonedthat Lundywas tellingemploy-ees that he would find out who was signing cards andthat,when he did, he was going to fire them as hehad done in thecaseof discriminatee Willard Chavis.I cannot accept that tortured view of Lundy's state-ment. There is no threat when employees are in-formed of the fact that in some circumstances thosewho signed union authorization cards may be re-quired to testify. Nor can I find any basis here forsaying that Respondent was thereby threatening dis-charge or some other adverse consequences shouldemployees sign cards. Certainly, the fact that Re-spondent unlawfully discharged Chavis does notwarrant a finding that every comment constitutes athreat of discharge should Respondent in the futurelearn through legitimate means who signed cards.Iwould, therefore, dismiss both of the above alle-gations. In all other respects I concur in affirming thefindings and conclusions of the Administrative LawJudge.That thisstatement connotes union hostility does not coloritwith ille-gality as my colleaguesseemto suggest bytheirreference to the fact that itrepresented a reiteration of part of PresidentLundy's annual yearend mes-sage to employees-given apparently with or without a union in the pic-ture-that among other things he did not want a union in the plant.Ido not believe that,in relationto Lundy'sremarks in question, anysignificance attaches to the fact that an unlawful no-distribution rule thenexisted. Indeed,that rule had been in effect before the union campaignbegan and applied to distribution of any kind of material.There is no evi-dence that it was disparately enforced.In such circumstances, I do not thinkitprovides a valid basis for findingthat Lundy's statements were threaten-ing in nature,or were subject to being so construed by the employees.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Administrative Law Judge: Upon acharge and an amended charge filed on July 3 and 17,1974, respectively, in Case 11-CA-5790 and a charge andan amended charge filed on August 19 and September 20,1974, respectively, in Case 11-CA-5837 by Local 525,Meat, Food and Allied Workers Union, AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, Charging Party, herein referred to as theUnion,a complaint,dated September26, 1974,was issuedin these cases, which were consolidated by order of theRegional Director, alleging that the Respondent,The Lun-dy Packing Company, herein referred to as the Company,has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and(3) of the Na-tional Labor Relations Act, as amended. Respondent dulyfiled an answer denying that it has engaged in the alleged THE LUNDY PACKING CO.unfair labor practices.A hearing in this proceeding washeld on various days between December 5, 1974, and Janu-ary 7, 1975, in Clinton, North Carolina. At the hearingGeneral Counsel amended the complaint in various re-spects and Respondent amended its answer,among otherthings, affirmatively to allege that a strike which began onJuly 8, 1974, did not constitute an activity subject to theprotection of the Act. Extensive posthearing briefs werefiled.with the Administrative Law Judge which have beencarefully considered.Upon the entire record in the case, and from my obser-vation of the witnesses and their demeanor,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Company, a North Carolina corporation, is engagedin the business of processing meat from hogs.During the12months preceding the issuance of the complaint, theCompany received at its plant in Clinton, North Carolina,goods and products valued in excess of $50,000 which wereshipped to it through channels of interstate commerce frompoints outside the State of North Carolina, and, during thesame period, the Company shipped from its plant to placesoutside the State of North Carolina through channels ofinterstate commerce products valued in excess of $50,000.The complaintalleges, the answer admits, and I find thatthe Companyis an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that the Company unlawfully dis-charged employees Willard Chavis on May 24, 1974, RoyGene Wilson on June 18, 1974, and John Faison on June26, 1974, because of their activities in support of theUnion.Respondent's defense is that these employees wereterminated for cause.' The complaint further alleges that astrike,which began on July 8, 1974, and was still inprogress on the dates of the hearing, was caused byRespondent's unfair labor practices and thereafter thestriking employees unconditionally offered to return towork but the Company unlawfully has refused to reinstatethem to their former positions.2 The complaint, as amend-1 In the case of John Faison, the Companyissued a written reprimand tohim on June 26, and he was terminated when he refused to countersign thereprimand under theCompany'sestablishedpolicythat employees who re-fuse to countersign written reprimands will be considered as having quittheir jobs.General Counsel does not attack thispolicy,but contends thatthe reprimand would not have been issued in the first instance but forRespondent's discriminatory motivation.2General Counsel does not dispute Respondent's contention that the jobs141ed, lists44 striking employees who have been unlawfullyrefused reinstatement.;Independent of the alleged unlawful discharges and re-fusals to reinstate striking employees to their former posi-tions, the complaint alleges violations of Section 8(a)(1) byreason of :(1)A speech made by Company President Burrows T.Lundy, Sr., to the employees on May 8,4 in which hethreatened that he would close down the plant to keep theUnion out; threatened that he had a way to find out whohad signed union cards; and threatened that the employeeswere jeopardizing their families and were putting their jobson the line by signing union cards;(2)The promulgation, maintenance, and enforcement,since April 8, of a written rule prohibiting the distributionof written or printed matter of any kind;(3)A threat by Division Superintendent Everett Griffinon April 24 to employee Ruth McLamb 6 telling her that ifthe employees' union activities are discovered by theCompany's president it would cause them to be withoutjobs;(4) Interrogation of employee Ruth McLamb by Divi-sion Superintendent Everett Griffin on April 24; employeeJohn Faison by Supervisor Fulton Peterson on June 12;and employee Ellen Raynor by Production Manager Clar-ence Kephart on June 6;. and(5)Creating the impression that the union activities ofemployees were under surveillance by questions addressedto employee Ules Jackson by Supervisors Fulton Petersonand Randy Penny on June 17, and by a question addressedto employee Ellen Raynor by Division Superintendent Ev-erettGriffin on June 6.B. The Company's OperationsAt its plant in Clinton, North Carolina, Respondentslaughters and processes hogs. The Company's productsare of high quality and are sold at premium prices. Theslaughter of animals and related operations are performedon assembly lines which are timed so that approximately4,000 hogs are processed each day.During the times material to this case, the managementhierarchy was composed of its president, Burrows T. Lun-dy, Sr.; the production manager, Clarence Kephart, whowas immediately subordinate to the president; and, underof the strikingemployees had been filled by permanentreplacements whenthey offeredto returntowork. Thus, the onlyissue with respect to theCompany'srefusal to reinstate the strikingemployeesiswhetherthey areunfairlaborpracticestrikers who wereentitled to reinstatement,when ap-plied for,evenif itrequiredthe dischargeof their replacements.3The list initiallycontained 48 names,but bymotion granted at the hear-ing the following names were strickenfrom the list: AnnieBanks,WillieGrady Hayes, Ruth McLamb, and Arthur Weeks.4Unless otherwise indicated all dates referto the year 1974.3The cited paragraphof the complaintinitially allegedthe existence of anunlawful no-solicitationrule.Atthe hearingthe complaintwas amended toenlarge the allegation to incorporate an unlawful no-distribution rule. In hisbrief General Counsel moved "to withdrawthat portionof theallegation ofparagraph7(g) of the Complaint whichalleges said rule to be an invalidno-solicitationrule." The motion is hereby granted.6 The complaint as drafted does not identify the employeesreferred to inthe various subparagraphsof par. 7 of the complaint.However, in mostinstances,GeneralCounsel in his brief furnishes such identification, whichI rely on in mydiscussionof the evidence. 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe production manager,but alsoexercising general plantresponsibility,the plant manager,Walter Peterson. Thevarious plant departments were headed by superintendentswho were aided by assistants.Everett Griffin was kill divi-sion superintendent and Carl Brewington was the supervi-sor in that department.Glenn Clark was cut division super-intendent.Clark was absent from work from May 11 untilJune 10 because of a broken ankle.Duringthe period ofhis absence,Everett Griffin substituted for him.Subordi-nate to Clark was Supervisor Fulton Peterson,who waspromoted to the position of supervisor about May 10. Priorthereto the supervisor of the cut department was FranklinKnowles who was assisted by Joseph Torraine and FultonPeterson.?Other supervisors were:Paul Vann,acting su-perintendent of the curing department;Jesse Spell,super-visor in the smoked meat packing department;and RandyPenny,who is no longer employedby the Company, butwas the night shipping supervisor.Finally, Charles Moritzwas industrial relations manager ofthe Company.C. The Organizing EffortAbout April 1 the Unionbegan to organize theCompany's employees.On that daytwo staff organizers,James Lawrence and Elsie Hales,visited the home of em-ployee WillardChavisto enlist his support.He agreed tohelp them and told themthat he believeda union wasneeded in the plant because the employeeswere being driv-en hard,were subject to harassmentby the waythe com-pany rules were being enforced,and had nojob security.Thereafter,the support and assistance of other employeeswas solicited.The Union held periodicmeetingswith theemployees most frequentlyat the Royal Garden Clubwhich was operatedby employee Ules JacksoninWarsaw,North Carolina.An organizing committee of employeeswas formed,which includedJohnnyBurgess, as chairman,and WeldonUnderwood."The Companywas firmly opposed to the organization ofits employees.Itwas the practiceof CompanyPresidentBurrowsT. Lundy,Sr., annually at his close-of-the-yearspeech to the employees to remind them of his union antip-athy.Thus, in his speech on December11, 1970, he said,"There have been rumors that there is some unionactivityamong us.Iwant to go on record and say that we don'twant a union and we willdo everythingwe possibly canlegally to keep one out." In a speech made on December10, 1971, hesaid,"We hear there is [sic]rumors of unionactivity in the area.We don'twant a union,and we will doeverything we can legally to keep one out."The sametheme was repeated on December15, 1972, when Lundysaid to the employees, "There is one thing we don't wanthere,that is a union,and we will doeverything we canlegally to keep one out." Similarly,on December 14, 1973,he informed the employees,"Thatwe don'twant a union,7Knowles andTorrainewere terminated during thepayroll week begin-ning May 8.sAccordingto James Lawrence,Chaviswas a member of the organizingcommittee until he was dischargedon May 24and EllenRaynor and UlesJackson were also on the committee.According to Underwood, in additionto himself and Burgess,the committee was composed of DianeWilson, OtisSimmons,and Lynwood Owens.and we will do everything we can legally to keep one out."The Company quickly learned of the Union's organiza-tional drive which began in April 1974. Therewas a long-standingpolicy thatsupervisors were to transmit up themanagement hierarchical line all information obtained bythem regarding union activity among the employees. Thispractice was formalized on May 9 at a supervisors' meet-ing.They were instructed to make written memoranda ofany and all conversations with employees about the Unionor union activities and to pass the memoranda up the man-agement chain to Production Manager Kephart who inturn sent the memoranda to the Company's attorneys.Thus, Respondent'smanagement was fully informed re-garding the union activities among its employees.The Charging Party first learned of the existence of suchmemoranda at the hearing in this case, particularly duringthe examination of company witnesses Carl Brewingtonand Clarence Kephart. Charging Party servedsubpoenasduces tecumon both Kephart and the Company's attorneyscalling for the production of such memoranda. A motionwas made to quash the subpenas on the ground that theycalled for production of privileged communications be-tween client and attorney. After extensive argument theAdministrative Law Judge denied the motion. Kephart andthe Company's attorneys, nevertheless, refused to producethe subpenaed documents.It is estimated that betweenMay 9 and the close of the hearing about 300 such memo-randa had been delivered to the Company's attorneys andKephart testified that approximately 50 to 100 were trans-mitted during the month of May. In its brief Charging Par-ty contends that it did not seek enforcement of the subpe-nas because of its reluctance to delay the close of thehearing. It requests the Administrative Law Judge to applythe adverse inference rule asserting that "The Judge, inshort, should draw the adverse inference as to every claimand defense advanced by the Employer. It should be in-ferred that the documents which the Employer has failed toproduce contain evidence that would conclusively establishevery violation charged, including, for example, reportsproving Company knowledge of Faison's union activities."In support of this, position Charging Party citesInternation-al Union, United Automobile, Aerospace and Agricultural Im-plementWorkers ofAmerica(UAW) v. N.L.R.B.,459 F.2d1329, 1335, 1338-39 (C.A.D.C., 1972), where the court re-ferred to the adverse inference rule as "more a product ofcommonsensethan of common law" and, among otherthings,stated:If a party insists on withholding evidence even in theface of a subpoena requiring its production, it canhardly be doubted he has some good reason for hisinsistence on suppression.Human experience indi-cates that the most likely reason for this insistence isthat the evidence will be unfavorable to thecause ofthe suppressing party.... It is, of course, always possible for the opposingparty to seek enforcement of the subpoena in court.But enforcement against a really intransigent partycan be costly and time consuming, particularly in ad-ministrative proceedings where the enforcement pro-cess is of necessity collateral to the main case... . THE LUNDY PACKING CO.The adverse inference rule allows a tribunal to attachweight to a party's intransigence without resorting tothe awkward enforcing process. It permits vindicationof the tribunal's authority in situations where vindica-tion might, as a practical matter, be impossible other-wise.... At the same time, the rule does not deprivethe suppressing party of his constitutional right to anenforcement hearing on the subpoena,since he is notrequired to produce the evidence in question. Ratherthe tribunal simply utilizes the commonsense infer-ence that if the evidence would do the suppressingparty any good, he would readily produce it.4345Of course,the adverse inference rule is inapplicable in situationswhere a party has a constitutional right to suppress the evidence inquestion.If a party contends,for example,that the evidence wouldincriminate him or that its production would chill First Amendmentfreedoms,the Government may not burden the exercise of constitu-tional rights by attaching an adverse inference to the failure to pro-duce the evidence... .For reasons stated more fully below, I find that Faisonwas discharged for cause regardless of the Company'sknowledge of his union sympathies and activities. Thus,whether or not I were to apply the adverse inference rule tobolster the evidence adduced by General Counsel regard-ing the Company's knowledge of Faison's union activities,my decision with respect to his termination would notchange. To what extent the documents which have notbeen produced in response to thesubpoena duces tecumcontain incriminatory evidence is a matter of speculation.Charging Party's request that an adverse inference shouldbe drawn as to every claim and defense advanced by theCompany is extreme. In effect it would remove from thecase almostall the evidence adduced on Respondent's be-half.While I deplore Respondent's and its counsel's refusalto comply with thesubpoenas duces tecum,I find no author-ity to take the drastic action requested by Charging Party.Further, I findno instanceswhere it would be appropriateto apply the adverse inference rule in this case.D. Coercion,Restraint,and Interference1.The May 8 speechIn early May, in response to the organizational drivewhich had begun the previous month, the Company tookoccasions again to remind its employees of its union oppo-sition. Thus with the paychecks which were distributed tothe employees on Friday, May 10, the following notice wasenclosed:REMINDERYou are reminded that a union will not serve thebest interests of either the Company, its employees, ortheir families; that the Company does not want aunion in its plant; and that the Company proposes touse every availablelegalmeansto prevent the estab-lishment of a union.If you are asked to sign a unioncard or petition, think long and hard and do not signit.BurrowsT. LundyPresident,The LundyPacking Company143Two days earlier, during workingtime,CompanyPresidentLundy assembled the employees and read aspeech tothem.This was the first time that any speech wasgivento the employees on companytime.According toLundy, in reading the speech he did not deviate from theprepared text. The speech was as follows:Fellow employees, I have called this meeting todiscuss a most serious matter with you. I understandthat there is some union activity around the plant, andIwant to remind you about our feelings about unions.We do not want a union in this company, and we arenot going to have one. We are going to use every legalmeans we can to keep any union out. We do notbelieve that a union is in the best interest of you, oryour family, or this company. A lot of you will beasked to sign a union card or a petition. You shouldthink long and hard before consideringsigning one ofthese cards or a petition. Don't ever sign anything fora union without knowing all the facts about what youare getting into, and if someone tells you that no onewill ever know who signed, they are not telling you thetruth.Right here. in North Carolina, employees havebeen forced to come in and testify in an open courtabout signing union cards. We treat the employeesright here in this company because we believe that isthe way to run a business. We are proud of our wagesand benefits here, and you should be too. In fact, lastJune 4th, we had a five percent increase. ThisFebruary, a five percent increase, and also May 6,making a total increase of 15% within the last year.You have gotten all of this without paying some ofyour money to a union in the form of dues,fines,initiation fees,and special assessments,or withoutever missing a pay check to a union called strike.Iwant to get this thing out in the open so everyonewillknow where we stand and why. Remember,signing one of these union cards or signing a unionpetition is just like letting this union put its hand inyour pocket book. Thank you.General Counsel contends, contrary to Lundy, that hedeparted from his prepared speech and that his remarksincluded a threat to close the plant in order to keep theUnion out, and a statement that he had ways to find outwho had signed union cards and that employees werejeopardizing their families and putting their jobs on the lineby signing union cards. The testimony of employees JohnFaison,Ules Jackson, Elwood Raynor, OtisSimmons,JohnnyBurgess, and Robert Smith was adduced to supportthese contentions. As can be expected, their individualrecollections of the speech were fragmentary and theirversions of what was said not only differed from Lundy'stestimony but also in some respects from each other. It isnot unexpected that a speech which was as vehementlyantiunion as Lundy's speech, in which he said, "We do notwant a union in this company, and we are not going tohave one," would leave the employees with the impressionthat direct threats of reprisal had been made. However, I 144DECISIONSOF NATIONAL LABOR RELATIONS BOARDam of the opinion that BurrowsT. Lundywas a crediblewitness and I find that,as testifiedto byhim, the speech hegave was read verbatim from the prepared text.There is much conflict in the testimony of the witnesseswho appeared for the opposing parties in this hearing. Insome cases, such as with respect to BurrowsT. Lundy'sMay 8 speech,crediting one version does not necessarilymean that the opposing witnesses were untruthful. Thespeech was intended to dangle a carrot and a big stickbefore the audience.On the one hand,reference was madeto the favorable conditions of work.On the other, theemployees were told that the Company did not want aunion,was not going to have a union,and would doeverything it could within the confines of the law to keepout a union and the employees also were warned of thepossibility that the names of those who signed unionauthorization cards would become known to theCompany.When coupled with the reminder that was distributed withthe paychecks 2 days later, it is not surprising that theemployees remembered in differing ways that Lundy hadthreatened that their jobs were in jeopardy-because thatis exactly what, using artful phrases, Lundy intended to tellthem. In other cases, such as the discharge of WillardChavis, the undisputed facts so strongly mark the directionof events that resolutions of factual conflicts have onlyminimal influence upon the decision.However,manyinstances,such as the June 6 conversation between EllenRaynor and Clarence Kephart,involve contradictoryversions of events where there are no undisputed facts orobjective factors to assist in resolving the conflicts. Then,the decision must turn almost entirely upon an evaluationof the respective credibility of the witnesses.In those casesthe findings have been based on the less tangible, moredifficult to describe,considerations which fall within thecompass of demeanor.Two witnessesparticularlyimpressedme as beingcompletely truthful.They are Willard Chavis and EllenRaynor.Bothwerestraightforward,direct,andunhesitating in responding to the questions put to themand both appeared to me to have framed their answersfrom their individual recollections and not from rehearsedstories.Leaving almost the opposite impression upon mewere John Faison and Weldon Underwood whosetestimony,particularlyon examination by opposingcounsel,was guarded and qualified and who seemed to beconsciously defending prepared positions rather thantestifying from their individual recollections.The personswho were called to testify for Respondent, with relativelyunimportant exceptions,were supervisors and otherindividuals currently employed by the Company. Theywere aware of PresidentLundy'sbitter and implacableopposition to union representation for his employees. Theytestified in the presence of Production Manager Kephartand were conscious that their testimony was beingrecorded.They would be less than human if they were notconcerned that any testimony given by them adverse to theCompany's position could have an unfavorable impactupon their job opportunities.This is a factor of which Ihave taken account in assessingthe credibilityof witnesses.Of course,Ialso have given consideration to the interestthat the various witnesses on both sides have in theoutcome of this proceeding.The transcript of record in this case is long.If I were toresolve every conflict in testimony and analyze each of themany exhibits,thisDecision,which is far from brief in anyevent,would become burdensome without providingcompensating benefits to the parties or to any bodies thatmay review this Decision.Ihave carefully studied andanalyzed the transcript of record,the exhibits in the case,the parties'extensivebriefs,as well as my notes made atthe hearing,and my recollection of events.In order to limitthe length of this Decision I have not referred to muchevidencewhich I believe can be omitted from thediscussion without significantly attenuating the expositionof the evidentiary factors which have impelled my findings.The fact that I have not referred to particular testimony orexhibits does not mean that I have overlooked them inreaching my findings herein.The purpose of Lundy's speech was to emphasize hisopposition to the Union and to dissuade the employeesfrom lending support to it.The Company has the right tomake its opposition to unionization known.However, indoing so, it may not transgress the bounds upon one'sfreedom of speech and infringe upon the guarantees ofSection V1 It is argued that two parts of the speech wereunlawfully coercive.First, Charging Party argues that "in the speech as writ-ten, Lundy told the employees, `we do not want a union inthis company,andwe are not going to have one.'Tellingemployees that `we are not going to have' a union is anexplicit threat.What he says to the employees,in this con-text, is that Lundy would dowhatever was necessaryto as-sure that he was `not going to have' a union.The additionof the statement in another sentence concerning using 'le-gal'means tokeep the Union out addsno gloss of inno-cence."10Languagevery closeto that complained of herewas found unlawfully coercive inKellwood)'Lundy's re-mark was more than a mere expression of distaste forunions or a plea against unionizationbut, as argued byCharging Party,was "a flat statement that the Employerwould not tolerate a union in the plant." Focusing on thequestion, "what did the speaker intend and the listener un-derstand?"12The testimony of General Counsel's witness-es makes it abundantly clear that they understood Lundyto have threatened their job security. 3 In agreement withGeneral Counsel and Charging Party I find that the re-9 N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 617-618 (1969).10As statedby the courtinWausauSteel Corporation v. N.LR.B., 377F.2d 369, 372 (C.A. 7, 1%7), even where the employer "proceed[s] carefullyin attempting to limit his communications to his employees to the legallypermissible,his words must be judgedby their likelyimport to his employ-ees. . . . [O]ne who engages in'brinksmanship'may easily overstep andtumble intothe brink."11Kellwood Co.,175NLRB 559 (1969),enfd.427 F.2d 1170 (C.A. 9,1970).12N.LR.B. v. Gissel Packing Co.,supra, 619.13The SupremeCourt hasobserved that the balancing of the conflictingrights of theemployerto free speech and that of the employees to engage inprotected activitiesmust take into account the economic dependence of the employees ontheir employers,and the necessary tendencyof the former,because ofthat relationship, to pick up intended implications of the latter thatmight be more readily dismissed by a more disinterestedear.[N.L.R.B.v.GisselPacking Co., Inc., supra,617.] THE LUNDY PACKING CO.ferred to statement was unlawfully coercive.14Second,it is argued that Lundy's statement concerningthe nonsecrecy of union cards was coercive.This veryquestion was considered inN.L.R.B. v. Finesilver Manufac-400 F.2d 644, 646 (C.A. 5, 1968). Thecourt there stated,"[W]e see no reason for informing em-ployees that they might be required to testify in open courtother than to let them know that the names of union adher-ents could be ascertained and appropriate reprisals taken."As argued by Charging Party, "if Lundy had not had thespecific intent of coercing the employees,it simply wouldhave made no sense to`caution them' that whoever toldthem the cards were a secret was lying.Against what peril,and whom, was he protecting them? What Lundy intendedto say to the employees, and what he did say to them, wasthathewould find out who signed the cards. And whatmakes that event so terrifying is that, upon finding it out,he was going to fire them,as he later made good in the caseofWillard Chavis,et,al,There is simply no otherreason-able explanation for the words as written. [Emphasis sup-plied.]" I agree with this argument and find that portion ofLundy's speech also to have been unlawfully coercive.152.Theno-distribution ruleDuring all times material hereto the Company main-tained in effect a rule which prohibited employees underthe penaltyof "suspensionsubject to discharge" from"[t]aking orders or selling any items,collection of funds,posting signs,distribution of written or printed matter ofany kind on Company property without written permis-sion." This rule would appear to contravene the well-estab-lished principle that an employer may not prohibit his em-ployees from distributing union literature on their owntime in nonworking areas of the plant unless he can showspecial circumstances making such rule necessary in orderto maintain production or discipline.16 This principle origi-nates, in part, from the fact that "[t]he place of work is aplace uniquely appropriate for dissemination of views con-cerning the bargaining representative and the various op-tions open to the employees" 17 and "[i]n the plant the en-tirework force may be contacted by a relatively smallnumber of employees with little expense." IsRespondent argues that "the rule in this proceeding wasnot unlawful for there is no evidence that it was eitherenacted or enforced in a discriminatory manner, and thereisno evidence that it was communicated to employees insuch a way as to preclude distribution at otherwise propertimes. . . .Respondent's rule did notcensordistribution,but merely sought toregulateit.Employees were simply14N.L.R.B. v. Consolidated Diesel Electric Company,Divisionof CondecCorporation,469 F.2d 1016, 1019 (C.A. 4, 1972), cited byRespondent, isdistinguishable because, among other things,the court found that"the re-spondent was completely passive during the organizationdrive,making noeffort whatsoever to influence its employees either for or against the union."15Kellwood Co., supra.16Stoddard-Quirk Manufacturing Co.,138 NLRB 615 (1962);N.L.R.B. v.United Aircraft Corporation, Pratt &Whitney AircraftDivision,324 F.2d 128(C.A. 2), cert. denied 376 U.S. 951 (1963).17N.L.R.B. v. MagnavoxCompany of Tennessee,415 U.S. 322, 325 (1974).IsN.L. R. B. v. United Aircraft Corporation, supra,130.145required to ask permission to distribute, and to presumethat permission would not have been granted for distribu-tion at proper times and places is to presume, with no evi-dence, that Respondent would in fact act unlawfully. TheBoard is not entitled to such presumption." I disagree. Therule in this case prohibits distribution of written or printedmatter of any kind, which must be deemed to include dis-tribution of union literature. As the rule applies to employ-ees' nonworking time and is not limited to work areas, it ispresumptively invalid. So long as the rule is in force there isthe possibility that it will be applied against employees whomay distribute union literature. The existence of such un-lawful potential tends to coerce, restrain, and interfere withemployees in the exercise of their Section 7 rights. Contraryto Respondent, the burden is on the employer to overcomethe presumption of invalidity rather than on the GeneralCounsel to establish that the rule would not have beenunlawfully applied.19 I find, as alleged in the complaint,that the Company has violatedSection 8(a)(1) of the Actby maintaining in effect the above-quoted rule.3. Interrogation of Ellen RaynorThe summary of the pertinent parts of theconversationbetween Ellen Raynor and Production Manager ClarenceKephart is based on the testimony of Raynor. Other thanadmitting that he met with Raynor in his office on June 6,Kephart disputed Raynor's testimony in its entirety. Kep-hartwas corroborated by Industrial Relations ManagerCharlesMoritz. For reasons stated above I find Raynorwas a credible witness. Kephart, who is Respondent's prin-cipal operating official, is responsible on "a day-to-day ba-sis" for effectuating the policies and programs of the Com-pany as they are determined by Burrows T. Lundy, Sr., andhis son,which include,as statedby Lundy, the precept:"We do not want a union in this company, and we are notgoing to have one." Although Kephart did not describe inhis testimony what he has done to counter the Union'sorganizational drive, it is reasonable to infer that havingreceived hundreds of memoranda regarding the employees'union activities he has taken steps to help insure thatLundy's firm policy against having a union in the plant willcontinue,particularlyasCompany President Lundywarned the employees that "[W]e are going to use everylegalmeanswe can to keep any union out " Respondentargues that "it is unrealistic to believe that Kephart, a for-mer union member and union steward, who was experi-enced in labor relations matters and well advised as to hislegal obligations as a supervisor would have interrogated,threatened or attempted otherwise to coerce Raynor afterWalter Peterson, Griffin and McLamb had told him thatRaynor was one of the most active union supporters in theplant." The absurd extension of this argument is that Re-spondent has engaged in none of the violations allegedherein as all company supervisory personnel, at least asearly as May 9, were advised by company counsel of theirlegal obligations in connection with the Union's cam-19MarinetteMarine Corporation,179 NLRB 627, 629 (1969). CompareHouse of Mosaics,Inc., 215 NLRB No. 123 (1974). 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDpaign 2° Further, Kephart's knowledge and experience inlabor relations matters while informing him of what con-duct violates the law also may have prompted him to seekwaysand meansto skirt thelaw. I amnot persuaded by theargumentthat Kephart's background and experience nec-essarily supports his veracity as a witness. I am of the opin-ion that Kephart was not a reliable witness. In various in-stanceshis testimony conflicts with the testimony ofwitnesseswho I believe were completely truthful. In certainother instances I believe that his testimony was contrivedto support Respondent's position in this proceeding anddid not reflect his best memory of the events. I also ques-tionthe reliability of Charles Moritz whose testimony wasgiven hesitantly and with a lack of certainty.Ellen Raynor was among the more active employeeswho supported the Union. She held organizational meet-ings in her home on three occasions, including one on thenight of June 5. The next morning when she arrived atwork Superintendent Everett Griffin made a remark whichindicated that he had heard of the union meeting at herhouse. About 9 a.m. that day she received a written viola-tion allegedly for poor work. This was the second violationthat she had received and it was understood by many em-ployees that theyweresubject to discharge upon receivingthree violations. Late that afternoon she was summoned toKephart's office where she spoke with him alone. He madereference to the fact that she had received another viola-tion. She countered that it was because of the Union, butKephart denied that. Kephart then opened a tablet andshowed Raynor a list of names and "wanted to know howmuch did I know about the mess that was going on outthere" and wanted to know if she could tell him anythingaboutthe nameson the list. Raynor refused. Kephart re-minded her that she had been given two violations andsaid, "[I]f you were to help me ... it could help you tokeep your job as long as you wanted to work here." 21 Ray-nor nevertheless refused to cooperate with Kephart.Upon the foregoing, I find, as alleged in the complaint,that Clarence Kephart unlawfully interrogated Ellen Ray-nor by asking her what role each employee on a written listhad playedin theUnion'sorganizingcampaign and byreason thereof the Company has violated Section 8(a)(l) ofthe Act.4. Concerning McLamb and FaisonNellie Ruth McLamb testified about a conversation shehad with Superintendent Everett Griffin on April 24 which,if credited, would support the allegations in subparagraphs7(h) and 7(i) of the complaint 22 Griffin's version of the20 As early as December1970, CompanyPresidentLundy advised theemployees"We will do everything we can legally to keep [a union] out "Presumably company management by then had learned what was legallypermissible and what was impermissible in combating an organizationalcampaign.21Raynor testified that Kephart mentioned that "approximatelyeveryoneinWillard Chavis'community were involved in this mess."Respondent'switness,Kill Supervisor Carl Brewington,susequently testified that he hadheard thatWillard Chavishad been involved in union activities and alsothat"all the employees that workin the LundyPacking Company fromGarland were involved."Brewington testified that he transmitted this infor-mation to his immediate superior,Everett Griffin.22 Thecomplaint has no 8(axl)allegation which relates to a conversationincident contradicts the incriminatory parts of McLamb'stestimony. I do not credit McLamb. Her employment withthe Company terminated on May 24. Thereafter, she ap-proached Kephart several times about returning to workbecause she needed the job but she has not been reem-ployed. On July 31 she gave an affidavit to a field examinerof the Board relative to the pending charges in these pro-ceedings in which no mention is made of her April 24 con-versation with Griffin. Her explanation for the omission isthat she had given Griffin her word of honor that shewould not discuss the April 24 conversation with anyone.However, the subject matter is covered in a later affidavitwhich she furnished to an agent of the Board in Novemberand she explained that in the interim she "had time tothink more about how the company had treated me, howunfair I had been treated, and I felt like it was only rightthat I should go ahead and tell the Labor Board ...." Iam of the opinion that McLamb's hostility towards theCompany and her desire to assuage her sense of injuryfrom what she believes was inconsiderate treatment by theCompany has impaired her objectivity and caused her toembellish upon her recollection of events in order to pre-sent a version of what had happened in a light most dam-aging to the Company. I am of the opinion that McLamb'stestimony is less reliable than Griffin's and therefore I shallrecommend that subparagraphs 7(h) and 7(i) of the com-plaint be dismissed.John Faison testified that in early May Supervisor Ful-ton Peterson asked him if he knew anything about theUnion and he replied that he did not. This testimony wasadduced in support of paragraph 7(a) of the complaint.Fulton Peterson denied having had any such conversationwith Faison. I believe that Faison was a less reliable wit-ness than Peterson. Accordingly, I do not credit the fore-going testimony and shall recommend that subparagraph7(a) of the complaint be dismissed.5. Impression of surveillanceEllen Raynor testified that a union meeting was held ather home on June 5 and the next morning, as she passedSuperintendent Everett Griffin on her way to work, he re-marked, "I didn't have to invite him to my party." 23 UlesJackson testified that he had made arrangements for theUnion to hold meetings at the Royal Garden Club in War-saw, North Carolina, where he worked on weekends. Inmid-June, while Jackson was at work at the boning table,Supervisor Fulton Peterson asked Jackson why Jacksonhad not invited him to some of the parties which werebeing held in Warsaw on Tuesday nights. Jackson repliedthat he didn't know what Peterson was talking about. Ashe left Peterson responded, "I have heard about it." 24 Ac-cording to Jackson, about 2 days later, Night Shipping Su-pervisor Randell Penny 25 came to Jackson's work stationon May20 betweenMcLamband Supervisor Fulton Peterson.23Griffin denied that he made this remark.However,I creditRaynor whoIbelieve was the more credible witness.24 I credit Jackson despite Peterson's denial.25 The name "Penny" is misspelled in thetranscript of the recordas "Pen-ning."The transcript of the record is hereby ordered correctedto reflect thecorrect spelling of the name"Penny." THE LUNDY PACKING CO.147at the boning table and asked Jackson why Jackson hadnot invited him to some of the parties that were being heldinWarsaw on Tuesday nights. 6 Jackson replied that thedoor was open and that Penny could come anytime. Jack-son further testified that that was the first time he had hadany conversation with Penny.27Although Griffin, Peterson, and Penny spoke of a partyor parties, Raynor and Jackson understood that the refer-ences wereto theunion meetingswhich had been heldbecause there had been no employee social functions at thetimes referred to. The supervisors' comments, which indi-cated to Raynor that Griffin knew of the union meetingwhich was held in her home and indicated to Jackson thatPeterson and Penny were aware of the union meetingswhich were being held at the Royal Garden Club in War-saw, suggested to the employees that company manage-ment was keeping the union meetings under surveillance.Respondent contends that the testimony of Raynor andJackson, even if credited, does not establish a violation ofthe Act because the remarks were made in a friendly andcasual manner, in familiar and informal surroundings, andthe remarks were isolated and too ambiguous to be coer-cive. I find no merit to this argument. Despite the supervi-sors' use of the term "party" Raynor and Jackson under-stood that the references were to union meetings and not tosocial affairs.The comments attributed to SupervisorsGriffin, Peterson, and Penny, in context of the Company'soften expressed opposition to the organization of its em-ployees and the Company's other unfair labor practicesfound herein,were not of such an isolated nature as to bedeemed not coercive 28 Also, even if the remarks had beenmade in a friendly and casual manner, the reasonable con-struction placed upon these comments by the employeeswas that the union meetings were under surveillance bycompany personnel and the threat inherent in such con-duct was to be taken seriously 29"Few propositions are more firmly embedded in the lawof labor relations than that an employer who spies uponthe union activities of his employees engages in a flagrant26 Jackson's specific testimonywas, "Why I didn't invite him to some ofthose parties,or union meetings, that we was having inWarsaw on a Tues-day night."Iconstrue the phrase "or union meetings"to have been aninterpolationby Jacksonrather than part of Penny's remark.27 Penny's version of the conversationwouldindicate that Penny wasunaware that union meetings were beingheld in Warsaw. According toPenny hesaid, "Ules, I understand that you have got a club around War-saw, and I was talking to Brother King a while ago, and hesaid that he hadwentover to yourclub, and. . .Iwas thinking on goingoverand checkingthatout one weekend . . . he feelsso bad, I don't think I want to go overthere,itmade him feel bad."Penny testified that he was"just kiddingaround"with Jackson.Respondentarguesthat inasmuch as Penny is nolonger in Respondent's employ and thus has no interest in the outcome ofthese proceedingshe should be credited overJackson.However,Penny'stestimony, in part, was self-contradictoryand inotherparts reflected anuncertainty of memory.Despite the fact that he is no longer in theCompany's employ,I am of the opinionthat his testimonywas less reliablethan Jackson's. I credit Jackson as to what was said in the conversation withPenny.28Truck Drivers, Oil Drivers, FillingStationand Platform WorkersLocalNo. 705 ofthe InternationalBrotherhood of Teamsters v. N.L.R. B.,509 F.2d425, (C.A.D.C., 1974);United Papermakers and Paperworkers, Local No. 321,AFL-CIO (Philip Carey Mfg. Company),159 NLRB 193, 197 (1966).29 SeeSafeway Cabs, Inc.,146 NLRB 1334, 1335 (1964);N.L.R.B. v. Mar-vat Poultry Company, Inc.,292 F.2d 454 (C.A. 4, 1961).violation of the rights guaranteed by Section 7 of the Act.Such conduct has been condemned by the Board and thecourts since the early days of the Act, for experience hasshown that employers resort to labor espionage or surveil-lance for the purpose of obstructing and destroying em-ployees' self-organizational rights and activities. [Footnotesomitted.]" 30 As observed by the court inHendrix,31"Sur-veillance becomes illegal because it indicates an employer'sopposition to unionization, and the furtive nature of thesnooping tends to demonstrate spectacularly the state ofthe employer's anxiety. From this the law reasons thatwhen the employer either engages in surveillance or takessteps leading his employees to think it is going on, they areunder the threat of economic coercion, retaliation, etc."Thus,regardlessof whether the employer may in fact haveengaged in surveillance, employees' rights are subject tothe same interference when the employer creates the im-pression through his statements that the employees' unionactivities are being scrutinized. Such conduct tends to cur-tail employees' lawful participation in union activities byindicating that the employer is anxious to find out aboutunion activity which the employees wish to conceal fromhim to avoid retaliation 32 Accordingly, I find, as alleged inthe complaint, that by creating the impression that unionmeetings were under company surveillance Respondenthas violated Section 8(a)(1).E. The Discharges1.Willard ChavisWillard Chavis was hired by the Company on December2, 1965, and was discharged almost 9 years later on May24, 1974. He worked as a loin puller for 7-1/2 years and,untilthe final month of his employment, was consideredvery good at that job. Thus, the last annual EmployeeProgressReport, dated October 24, 1973, filled out forChavis by his foreman, Franklin Knowles, which rates theemployee as either poor, average, good, or very good foreight specified characteristics, rated Chavis very good forability, production, and quality; good for attitude, appear-ance,and dependability; and average for attendance andconduct. The question "Is this person a good Companyemployee?" was answered, "Yes," with the explanation,"His movementsare good, and he shows a desire to do hiswork well, and he is doing a good job pulling and scribingloins."The Employee Progress Report for the prior year,dated October 26, 1972, rates Chavis good for all categoriesother than for production for which he is rated very good.Again the report stated that he is a good company employ-ee and "he is active and is a good loin puller."Chavis was the first of the Company's employees whowas enlistedto help the Union in its effort to organize theLundy Packing Company. Chavis successfully solicitedabout 75 employees to sign union authorization cards. Hecontacted the employees at their homes and at other-30WallacePress, Inc.,146 NLRB 1236, 1238 (1964).3'Hendrix Manufacturing Company,Inc.v.N.L. R. B.,321 F.2d 100, 104,fn. 7 (C.A. 5, 1963).32Kingwood Mining Company,166 NLRB 957, 959 (1967), enfd. 404 F.2d348 (C.A.4, 1968). 148DECISIONSOF NATIONALLABOR RELATIONS BOARDplaces, including at the plant before and after work hours.He also regularly attended the union meetings and passedinformation to other employees about the meetings andrelated subjects.As far as he knew,no supervisor had ob-served him or had overheard him discuss union matters.However, Chavis'union activities came to the attention ofplant management.Kill Supervisor Carl Brewington testi-fied that he had heard that Willard Chavis was involved inunion activities sometimebefore Chaviswas dischargedand also had heard that Chavis had accompanied a unionrepresentative to an employee's home.In accordance withthepolicy described above,Brewingtonreported theknowledge he obtained about employees'union activities,including Chavis' union activities,to his superior,EverettGriffin. Kill Division Superintendent Everett Griffin testi-fied that he had heard about Chavis' union activities andfixed the date that he heard about them as May 14, 1974,"the day after I got over on theCut." 33Respondent thusacknowledges that no later than May 14 it had knowledgeof Chavis'union activities.As Respondent had in effect along-established policy requiring all supervisory personnelto report everything they heard about union activities upthe management hierarchical line, it is not unreasonable toinfer that the Company learned of Chavis' union activitiesprior to May 14.It is Respondent's position that Chavis was dischargedbecause of poor performance as a loin puller on 3 separatedays,May 6, 31, and 24. A loinpuller usingboth handsdraws a specially constructed semicircular knife with twohandles through the loin of the hog to separate the fat fromthe lean meat.The pull must be precise. Removing toolittle fat reduces the value of the fatback and requires moreextensive trimming of the loin. Removing too much fatdamages the loin by cutting through a protective mem-brane and exposing the lean meat. Exposed lean meat de-teriorates quickly.Whenever any lean meat on the loin isexposed it is referred to as a "score."If the score is small itis considered minor and the loin still will be passed as firstquality.However,if the score is large then the loin is con-sidered a miscut and becomes a loin of lesser quality forwhich the Company will be paid less than its premiumprice.The loin pullers are required to keep pace with thespeed of the chain which carries the loins along the cuttable.A loin puller pulls 3,960 loins during a normal 9-hour shift,or 440 loins per hour,or 8 loins per minute, orone loin every 7.5 seconds. Loin pulling is a highly skilledtask because the job requires precision,dexterity, andspeed and because at the same time the loin puller cannotsee where his knife is cutting.Thus,BenjaminJ. Price, who33 Thereference is to the period when Griffin substitutedfor Glenn Clarkwhile Clarkwas absent from work because of a broken ankle.The gist ofGriffin's testimony is that he first heard aboutChavis'union activities whenhe began supervising the cut floor.This wouldappear to be a rationalizationafter the event.Brewington was the supervisor in the kill department, whichwas headedby Griffin.Brewington testified that he reported to Griffin whathe had heard about Chavis'union activities.This report could have beenmade before Griffin began to substitutefor Clark,and while Griffin wasworking full time in the kill division.Thus,there is no relationship betweenthe report made by Brewington to Griffin and the fact that sometime be-tween May II and 14 Griffin began to substitutefor Clarkin the cut depart-ment. I am of the opinion thatGriffin's testimony precisely fixing May 14 asthe day that he heard aboutChavis'union activities is unreliable.was called Respondent as an expert witness,testified that aloin puller must have a sense of rhythm and synchroniza-tion and that some people can never learn to do a satisfac-tory job as loin puller.34 During the course of a day a loinpuller cannot help scoring some loins and sometimes, ac-cording to Franklin Knowles, it may not be his fault. Theconsensus of the witnesses is that eventhe verybest loinpullers can be expected to score a certain number of loinsduring a day. Chavis testified that on the average he scored3 to 4 loins per hour or from 27 to 36 per day. Knowlesestimated that 45 scores per day would be considered nor-mal performance. Griffin's estimatewas 27 per day, andClark's was 20 to 25 per day. There is no pattern or fre-quency to the scoring of loins.Sometimes a loin puller willscore none in an hour and sometimes he will score severalin a relatively short time. "It just depends on how theman's knife slips." Factors such as whether the hogs aretoo cold or how the loins are scribed can affect the numberof loins that a puller may score. Also, if the loin puller'sknife is dull it could cause him to score loins.FranklinKnowles testified that,although a certain amount of hu-man error is expected,nevertheless,in accordance withcompany policy, "we had to get onto the people aboutmiscutting the meat." 35On May 6, Willard Chavis was given a major violationfor defective workmanship because allegedly he had scoredan excessive number of loins.The Company's plant rulesprovide for two categories of violations. For a violation ofrules 1 to 16 the penalties range from a warning slip for thefirst offense to 5 days of reduced pay for the fifth offenseand suspension subject to discharge for the sixth offense.For a violation of rules 17 to 43, which are referred to asmajor violations, the penalty for the first offense is suspen-sion subject to discharge. Rule 25 relates to "defectiveworkmanship or intentional slowing down of production orwork." Although violations of this rule have been given toemployees, the May 6 violation given to Chavis, accordingtoChavis and according to Cut Supervisor FranklinKnowles, who had worked for the Company for 16-1/2years prior to leaving its employ on May 10 and who hadbeen foreman in the cut division during his last 9 years ofemployment,was the first major violation ever given to aloin puller for scoring loins.Production Manager Clarence Kephart directed that theviolation should be given to Chavis on May 6. Accordingto Kephart, in the afternoon on that day he went into thecut department and as he walked towards the loin table henoticed that Chavis had scored three loins. As he ap-proached Chavis he noticed Chavis score a fourth loin.Kephart called Chavis' attention to the four loins that hehad scored and said to him, "Now you can do better thanthat.You are just not paying attention to business." Kep-hart moved away from the loin table and became engagedin a conversation with Plant Manager Walter Peterson.Kephart then observed Chavis score three more loins. Kep-hart called Supervisor Franklin Knowles and Superinten-34 Everett Griffin testified to the same effect.35 Franklin Knowles also testified that when he was foreman in the cutdepartment he gave employees violations and had taken away incentive paybecause of excessive miscuts of loins. However,these forms of disciplinaryaction were not considered the same as major violations. THE LUNDY PACKING CO.dent Glenn Clark. He asked Knowles what was the matterwith Chavis and Knowles replied, "I don't know. I warnedhim about the same thing twice this morning."KepharttoldKnowles to warn Chavisagain.Knowles went tospeak with Chavis and as Knowles turned away fromChavis the latter scored another loin. At this point Kepharttold Clark to "get that man off the job, talk to him, andgive him a violation for defective workmanship, that I justwasn't going to have [that kind of] work going on there." Ingeneral, Kephart's version of what happened was corrobo-rated by Walter Peterson and Glenn Clark, although Clarktestified that before Kephart had called him he had beennear the loin table for 10 or 15 minutes, had been able toobserve the loin pulling operation, and had observed Chav-is score only one loin. 6On the other hand, Franklin Knowles denied that he hadwarned Chavis on May 6 about scoring loins 37 The direc-tion to give Chavis a major violation apparently struckKnowles as being unusual because Knowles asked Clarkagainto ask Kephart whether Kephart wanted a majorviolation given to Chavis. Only after Clark reaffirmed thatKephart wanted a major violation given to Chavis didKnowles cause the violation to be prepared.38According to Kephart he directed that a major violationfor defective workmanship be given to Chavis after he ob-served Chavis score a total of eight loins and after Knowleshad informed him that Knowles had warned Chavis twicethat morning about scoring loins. I do not find this expla-nation credible. First, it is noted that May 6 was a Mondayand on Mondays the loins are colder and harder to pullthan on other days because the hogs have been stored in acooler over the weekend. Therefore,it islikely that moreloins will be scored on Mondays than on other days. Sec-ond, Clarktestifiedthathe does notknow whether Chavisscored an excessive number of loins for the entire day.39Third, Knowles denied, and I credit Knowles,40 that he hadwarnedChavis aboutscoring loinson that day. Fourth,Kephart and Clark both testified that prior to May 6 Chav-ishad been doing a good job. In all the circumstances, itdoes not appear to have been reasonable or normal forKephart to have directed that Chavis be given a majorviolation for allegedly scoring eight loins during a rela-tively brief period of time on May 6 when never before hada loin puller been given a major violation for such reason 41On May 21 Chavis was given a second major violation 4276 Chavis testified that at the time in questionon May 6 he had scoredonl4 one loin.Knowles testified,"Ihad not at that particular date but I had warnedhim before about scoring loins."38 Clark denied that Franklin Knowles inquired if he was sure that Kep-hart wanted to give Chavis a major violation.39 Clark further testified that he found nothing wrongwith Chavis' workduring the balance of that week,which was the last weekClark workedbefore he broke his ankle and had to remainawayfrom work for a month.40 Knowles was no longer in Respondent's employ at the time he testified.There is nothing in the record to suggest any bias on Knowles' part in favorof or against the Companyor Chavis.Knowles impressed me favorably as awitness. To the extent that Knowles'testimony was contradictedby Clarkand Kephart,I credit Knowles.41 Sam Matthews,a loin puller,and ArthurBoykin, a loin saddler, testi-fied that the quality of Chavis' work declined in 1974.According to Mat-thews, the quality of Chavis'work began to fall after May 6 and, accordingto Boykin,there was an unspecified date when Chavis began to score more149pursuant to rule 25 for having scored five loins in a 10-minute period.43 Everett Griffin was then acting as cut divi-sionsuperintendent in the absence of Glenn Clark. Griffintestified that from May 13, when he took charge of the cutfloor, untilMay 21 the quality of Chavis' work had beensatisfactory. According to Griffin, about 1 p.m. on May 21he observed Chavis score fourloinswithin a period of sev-eralminutes.Griffinmotioned to ProductionManagerClarence Kephart, who was then on the cut floor,to comeover to him and Griffin showed Kephart the four scoredloins.As they were talking, Chavis scored a fifth loin. Grif-fin testified that the five loins were scored within a 10-minute period. Chavis was called from the line and Griffinadmonished Chavis in the presence of Kephart and WalterPeterson who had joined the other two. Griffin testified "ItoldWillard that we couldn't continue to have this type ofquality work, and that I would have to give him a majorviolation."Griffin testified that prior to this incident he had re-ceived no complaint from Supervisor Fulton Petersonabout Chavis and insofar as he knew Chavis' work wassatisfactory for the rest of that day, May 21. Griffin's onlyexplanation for giving Chavis a major violation for scoringonly five loins was, "He had never had this frequency be-fore [five scored loins within 10 minutes] but the rest ofthat day, he didscore loinsafterwards but not with thefrequency because if he had scored the same frequency hehad then, sir, I would have given him another violation."Griffin further testified that he did not observeany unsatis-factory work on the part of Chavis during the next 2 suc-ceeding days, May 22 and 23. Walter Peterson generallycorroborated Griffin. In addition he testified, "I asked Wil-lard what was wrong, that he was supposed to do a betterjob than that. And Willard said that he knew that Mr.Griffin was there and that he didn't know whatwas wrong.And Mr. Kephart told Willard that it looked to him like hewas scoring loins on purpose." 44The next day, May 22, Kephart read to Chavis,and alsogave him a copy of, a temporary reduced pay notice. Thenotice informed Chavis that 50 cents per hour was beingdeducted from his pay for the first five full scheduled daysof work beginning on May 27 because of the violations ofplant rules on May 6 and 21. Under remarks the noticestates,"Any further violation of this type or any other ma-jor rule violations will result in immediate discharge."On May 24 Chavis was given a third major violation forloins than usual and duringthe month of May Chaviswas scoring 50 loinsto as many as 80 loinsper day.I findthe testimonyof Matthews and BoykinconcerningChavis'performance valueless.Except forthe specific incidentsthat occurred on May6, 31, and 24, even the Companydoes not contendthatChavis'performance was badin 1974.Neither Matthews nor Boykinindicated any valid bases for the sweeping judgmentstheymade. Further-more,there is no evidence that Matthewsor Boykinrelayed his view tocompany management.az On May 16 Chavis and Roy GeneWilson were given minor violationsfor having engagedin horseplay. However, these violationswere not factorsin the discharge of eitheremployee.43Unlike the May 6incidentwhere Chavisdenied that he had scoredeight loins as he was accused of doing(Chavistestified he had scored onlyone loin during the time in question),Chavisadmitted with respect to theMay 21 incident that he had scored four loins, although he was uncertain asto the time interval that was involved.44 The testimonyof FultonPeterson and Clarence Kephart generally cor-roborateGriffin's testimony as to the May 21 incident. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving scored five loins in a 15-minute period.Griffin testi-fied that about 7:30 a.m. he observed Chavis score theloins.Griffin removed Chavis from the loin line and tele-phoned Walter Peterson to advise Peterson that he wasgiving Chavis a major violation. Griffin knew that suchaction on his part would result in Chavis'discharge. BothWalter Peterson and Clarence Kephart came to the cutfloor. Kephart reminded Chavis that he had been informedthat he would be discharged for another major violationand told him to get his gear and to leave.45The principles applicable to the discharge of Chavis arewell settled.If a motivating reason for his discharge was hisunion activities, then the Company violated the Act. Onthe other hand,union activities do not shield an employeefrom discipline.Also, the reasons for a discharge,no mat-ter how outrageous,do not constitute a violation of the Actif there has been no infringement of employees' statutoryrights. This does not mean that the reasons ascribed for adischarge are not subjectto scrutiny. An employer whowould use illicit means to forestall an organizational drivenormally would seek to conceal his unlawful activities. Apowerful weapon in combating union organization is thedischarge of employees,particularly leaders in the unionmovement, because a threat then hangs over the remainingemployeesthat if they support the union they also will besubject to dismissal from theirjobs.Such threat is a force-ful constraint on the exercise by employees of their statuto-ry right to engage in self-organization activities. The fearsgenerated in employees by the discharge of coworkers arepervasive,difficult to extinguish,and quick to reappear un-der only slight stimulus.Thus, as has been often observed,when the reason given for the discharge of an active unionproponent by a hostile employer appears to be unreason-able, imprudent,or unusual,the question which must beanswered is whether the ascribed reason is merely a shamor a pretext to conceal another,but unlawful,reason.IfChavis' union activities had nothing whatsoever to dowith his discharge,his discharge was lawful no matter howunreasonablethe Company may have acted. However, Ifind that was not the case. The Company's hostility to-wards the organization of its employees was firm, regularlyrepeated,and implacable.On May8 PresidentLundy toldhis employees,"We do not want a union in this company,and we are not going to have one." Accordingly, whenChavis, an employee leader in the Union's organizationdrive,was discharged because he was given major viola-tions for defective workmanship on May 6, 21, and 24when for 7-1/2 years prior thereto he had never received amajor violation for defective workmanship-and no otherloin puller for that matter had ever been given a majorviolation for defective workmanship-the ascribed reasonsmust be scrutinized.Chavis was accused of scoring eight loins on May 6 with-in a short period,five loins on May 21 within a 10-minute45 There was considerable testimony adduced as to what happened in theearly morning on May 24 and what was said among the various participantsto the incident.To summarize that evidence and to resolve the variousconflicts in the testimony would not make this Decision any more mean-ingful.Of necessity,because of the length of the transcript of record and thevolume of exhibits,Imust omit discussing much of the evidence adduced atthe hearing or this Decision would become unduly long.period, and five loins on May 24 within a 15-minute peri-od.Was this the reason for Chavis' discharge as Respon-dent contends? Chavis pulled approximately 3,960 loinsper day. In the 14 workdays between May 6 and 21 hepulled approximately 55,440 loins. He was fired for scoring181oins.What explanation does Respondent offer for thisseemingly unwarrantable action? ProductionManagerKephart testified that for any major violation an employeeis subject to discharge. In the case of Willard Chavis, hedecided that Chavis would be discharged for three majorviolations. In reaching such decision he was not followingany particular policy. Kephart testified that the reason forhis decision to discharge Chavis for a third major violationwas "[o]n the basisof the frequency of [the] necessary dis-ciplinary action to get him, to try to get him to do the jobright." There is no rationale to this explanation. Also unex-plained by Kephart is why, in the first instance, Chavis'alleged offenses merited giving him any major violations.Walter Peterson attempted to answer this question. Pe-terson testified, "Well, I figure that if I were to see five[scores] in ten minutes time during the time that I watched,thiswas what I was saying about quality control. Wewould check out the rest of the day; if it was on this contin-ued basis, how many scored loins you would have per hourper day." On cross-examination, he was asked:Q. (By Mr. King) Let me ask you just a few ques-tions about this' projection that you talked about thelast time that you were asked some questions [by] yourlawyer over there; is what you are saying that youwould see a certain number of defects in a given peri-od, and you would multiply that out and project thatover a full day's production?A. This is the way quality control-Q. I'm asking you if that is what you do?Q.Well, this is the way in my mind, yes, that Iworked.Q. I asked you specifically, is that the way you doit?A. This is the way I project it, yes.Such projection in an operation such as loin pulling is com-pletely unworkable and unreasonable.The reasons given by Respondent for Chavis' dischargedo not ring true. No acceptable basis was established forhaving given him any of the three major violations for al-leged defective workmanship and the aggregate of his al-legedly poor performance is absurdly miniscule. Absent asatisfactory reason for having discharged Chavis, in thecircumstances, I find, as alleged in the complaint, thatChavis was discharged because of his union activities. Assuch discharge discourages membership in the Union, Re-spondent thereby violated Section 8(a)(3) of the Act. I fur-ther find that by such conduct Respondent also has inter-feredwith, restrained, and coerced employees in theexercise of their self-organizational rights guaranteed inSection 7 of the Act thereby violating Section 8(a)(1).46 It is recognized that the total number of loinsthat Chavisscored inthese 14days was probablyin the normal range of about280 to 420. THE LUNDY PACKING CO.2.Roy Gene WilsonRoy Gene Wilson was hired on March 31, 1969, and wasdischarged on June 18, 1974. He signed a union authoriza-tion card at Chavis' home on the night of May 7. Shortlythereafter he successfully solicited two employees to signauthorization cards for the Union and on five occasions heaccompaniedUnionRepresentative Elsie Hales or JamesLawrence to employees' homes. Also, Wilson regularly at-tended the union meetings.Cut Division SuperintendentGlenn Clarktestified,"I heard that [Wilson] was for [theUnion] when I was out, injured." The period referred towas.from May 11 to June 10. Thus, admittedly the Compa-ny knew about Wilson's union sympathies prior to June 10.For 5 years until May 24, Wilson workedas a loin scri-ber. He was considered very good at the job. In addition, in1970 he began to learn how to pull loins and from time totime substituted for the regular loin pullers.47 The last Em-ployeeProgressReport prepared for Wilson, which is dat-ed October 1973, rates him very good for ability, attitude,production, quality, and dependability and rates him goodfor attendance, conduct, and appearance. The report statesthatWilson is a good company employee and explains,"He is a good worker, and needs very little coaching, there-fore I think he is a good loin scriber, and loin puller."Wilson replaced Chavis when the latter was discharged onMay 24. Wilson testified that he then considered himself aqualifiedloin puller.49Wilson's rate of pay was not changed when he replacedChavis. He was not given the higher loin pulley's rate butwas continued at the rate for a scriber. Respondent offeredno evidence as to whether on May 24 a decision had beenmade to advance Wilson permanently to the position of47 For 2 weeksinApril Wilsonsubstituted as a loin puller for Sam Mat-thews when the latter was absent because of illness.Glenn Clarktestifiedthat he observed Wilson pulling loins during thisperiod and Wilson did agood job.48Wilson testifiedthat about 9 a.m. on May 24, shortlyafter hereplacedChavisin the loin puller's position,he overheard a conversation betweenSupervisors Fulton Peterson and JessieSpell,who were standing about 7feet from him. Spell spoke in aloud voice so that Wilson had no difficultyhearing him.According to Wilson,Spell told Fulton PetersonthatWilson"was in this thing with Willard"and Peterson responded,"Yes, and we aregoing to have to get rid ofhim." CharlieEdward Oates corroborated Wilsonand testified that he heard Spell tell Peterson that Spell"believed Roy Genewas in with Willard."Oates reaffirmed this testimony on his redirect exami-nation. However,when examinedby Respondent's counsel,Oates testifiedthat he did not recall Wilson's name being used in the conversation and hedid not recallthe statement made,"Yes, we will have to get rid of him."Jessie Spell denied making the alleged statement and testified that as ofMay 24 he hadnot heardthatWilsonwas active in theUnion. FultonPeterson also denied that the conversationdescribed by Wilson took place.ArthurBoykin,who workedclose to Wilsonand Oates,testifiedthat he didnot hear the conversation describedby Wilson. Similarly,Sam Matthews,who then worked alongsideWilson,denied thathe heard any such conver-sation.Oates was a nervous and uncertain witness.While I believe he didnot consciouslytestifyfalsely, I find that his testimony, which in part wasself-contradictoryand whichonly in part corroborated Wilson,was unreli-able.Wilson was a combative witness.There wasa seemingardor and em-bellishment to his testimonywhich probablyreflected his indignation andanger at what he believes to have been unfair treatmentby the Company. Isuspect that his memory of the events about which he was questioned wasnot preciseand objectivebut was affectedby the intensityof'his feelings inthematter.Iam of the opinion that Wilson was not an entirely reliablewitness. I do not creditWilson's testimony in regard to the conversation heallegedly overheard between Spell and Petersonon May 24.151loin puller or whether the appointment was temporary un-til somebody more qualified could be found to do the jobor until he was able to demonstrate his ability to performthe job of loin puller on a sustained basis.Almost immediately after Wilson began to pull loins hissupervisors began to find fault with his work.49 EverettGriffin who was then substituting for Clark as superinten-dent of the cut department testified about a series of com-plaints he had with respect to Wilson's performance:In the morning on Tuesday, May 28, Griffin orallywarned Wilson, who had scored four loins in 8 or 9 min-utes, that "he was pulling an excessive amount of scoredloins,and that he was going to have to do a better job, andthat he was going to have to improve."The next morning, May 29, Griffin observed Wilsonscore between 7 and 10 loins in less than 10 minutes. Grif-fin again warned Wilson that he was going to have to do abetter job. He asked Wilson what was the matter and Wil-son complained that his knives were dull. Griffin then in-structed Supervisor Fulton Peterson to sharpen a knife forWilson. After Peterson returned the sharpened knife toWilson, his work did not improve and he complained toGriffin that the knife was no better than the others that hehad been using. Griffin then reprimanded Wilson for nothaving sharpened his own knives.50 Wilson then informedGriffin that he did not know how to sharpen the knives.Griffin reported that to Kephart, who instructed Griffin tohave Ules Jackson show Wilson how to sharpen a loinknife.Kephart testified that while Jackson was demon-strating the sharpening process to Wilson the latter ap-peared to be inattentive. There was testimony which indi-cates that it requires a considerable period of time to learnhow to sharpen a loin knife. Sam Matthews testified that ittakes about a month, while Ules Jackson testified that ittakes 8 or 9 months. Wilson testified that he never learnedhow to sharpen a loin knife.51In the afternoon on May 30 Griffin noticed that Wilsonmiscut three or four loins in less than 10 minutes. At thenext break Griffin spoke to Wilson in the superintendent'soffice and told Wilson that "he was not paying any atten-tion to the loin pulling, that he did not have no interest asto quality and that I observed that he had a poor attitude."Griffin also told Wilson that he should have learned howto sharpen knives during the time he was learning how topull loins. According to Griffin, "I did tell him that I knewthat he could do the job right because he had done it in thepast. I told Roy Wilson that I was putting him on noticeright now that we expected quality workmanship and atti-tude, and that a man had to keep his mind on what he was49Wilson replaced Chavis on Friday, May 24. Monday was DecorationDay. The recorddoes not indicate whether theCompany observed that dayas a legal holiday. Thus, Tuesday, May 28, was either the first or secondworkday afterWilson was designatedto replace Chavis.50 Loin pullers are given 6 minutes'pay each day to compensatethem forthe timerequired to sharpen their knives. They are supposed to sharpentheir knives before beginning workin the morningsor during breaks.51Wilson testified that when he substituted for Sam Matthewsin AprilWillard Chavis sharpenedthe knivesfor him.To maintain a sharp edge onthe knife,aftereveryfew pulls, the loin puller is required to hone the knifeon a speciallyconstructed length of steel.At one pointin his testimonyWilson testifiedthat he was "pretty good"at steelinga knife,but at a laterpoint he testifiedthat he couldn't keep hisknives sharpbecause "I couldn'tsteel it." 152DECISIONSOF NATIONALLABOR RELATIONS BOARDdoing,and have a desire todo quality workif he was goingto."Griffin then asked Wilson if he had any questions.Wilson responded, "Well, you have got all the questions,and you have got all the answers." Before Wilson left theofficeWilson said that he would try harder.On Monday, June 3, about 10:40 a.m. Everett GriffinobservedWilson score four loins in 14 minutes.Griffininstructed Supervisor Fulton Peterson to show Wilson thescored loins and to inform Wilson that he would be takenoff incentive until such time as he could consistently pullqualityloins.52A "no incentive pay" slip was prepared bySupervisor Fulton Peterson and countersignedby Wilsonwhich states, "The above employee is hereby notified thathe or she shall not receive incentive pay starting 6/3/74 forthe following reason:Employee scored four loins in a peri-od of fourteenminutes." 3 Griffin testified that during themeal break that day, June 3, Wilson came into thesuperintendent's office where Walter Peterson also waspresent.Wilson asked Griffin why Griffin was picking onhim because he thought he was doing better. Griffin deniedthat he was picking on him. Wilson asked why he wasbeing takenoff incentive and Griffin replied that Lundycannot continue to give premium pay for less than premi-um quality work. Wilson responded that he needed all themoney he could earn and asked Griffin to give him anotherchance as he was just beginning to learn how to sharpen hisknife.54Griffin had no further complaints about Wilson's work.On June 10 Glenn Clark returned to work and Griffin wasrelieved of supervision of the cut department. Griffin in-52 Under the Company's wage system an employee's rate is the sum oftwo components.One is the base rate for the job and the other is the incen-tive rate.A new employee,after he has demonstrated that he is able toperform his job satisfactorily,receives an increase which is referred to as theincentive rate. As a form of discipline,the Company may deduct the incen-tive pay from an employee's wages for a specified or an indefinite period oftime. In the case of Wilson, as of June 3 he was receiving the scriber's rate,not the loin pullers rate.When the incentive component of his rate wasremoved on June 3 Wilson was then being paid less than he had beenreceiving as a scriber,although he was working at the higher rated job ofloin puller.33Wilson testified that on June I Peterson informed him they were takingaway his incentive pay for I day. Wilson said that he was doing just as gooda job as he had done before and Peterson responded,"he knew that I wasdoing a good job but he didn'tknow what they wanted."Peterson contra-dictedWilson and testified that he informed Wilson that Wilson was being"taken off incentive indefinitely or until he could pick back up and do theproper job."As June I was a Saturday and as the"no incentive pay" noticeis dated June 3 I find that the incident occurred on June 3 as testified to byRespondent's witnesses.The "no incentive pay" notice does not provide forany termination date.Accordingly,it does not support either version. If onJune 3 Fulton Peterson had been as precise in what he said to Wilson as hewas in his testimony at the hearing,then it would seem that he would haveincluded in the"no incentive pay" notice the statement that the deductionwas for an indefinite period. Regardless of what Fulton Peterson said toWilson,it is clear from the evidence, and I so find,thatWilson understoodthat he was being taken off incentive pay for I day only.srWalter Peterson corroborated Griffin regarding the aforesaid conversa-tion. No attempt was made by either witness to explain what Wilson meantby asking Griffin to give him another chance.Nothing that had transpiredto that date,June 3, would have suggested to Wilson that the Company wasconsidering discharging him. A reasonable inference is that Wilson wasconcerned that he might be returned to the scribers job and thus be deniedthe opportunityof earning more money as a loin puller. I do not creditWilson's denial that he had any conversation with Griffin on June 3 aboutbeing taken off incentive pay.formed Clark that Wilson had been taken off incentive payand that Clark could restore Wilson's incentive pay when-ever Clark felt he should. The next day, June 11, Wilsonasked Clark when he was going to receive loin puller's pay.Clark answered that Wilson would receive it when he wassatisfiedthatWilson could pull quality loins consistently.Wilson asked how he was doing and Clark replied that hewas back only I day and it was too early for him to makea decision.Clark then showed Wilsonsome loinsthat hadbeenpulled too fat and told Wilson that fat was worth a lotmoreon the fatback than it was going into the lard.55At the end of the workday on June 13, as Wilson wasleaving the plant, Clark called him into the super-intendent's officewhereGriffinwas also present andinformedWilson that it was his, Clark's, decision whenWilson would get loin puller's pay and that Clark did nothave to check with anybody about the subject.56 Then, ac-cording to Clark, "I told him that it should not be too longbecause he had been pulling loins a right good while; andhe said that he was going to do the best he could; and Itold him that when I was satisfied that he could pull loinsof quality and be consistent that he would get loin puller'spay.,, 57On Friday, June 14, when Wilson received his paycheckhe discovered that incentive pay had been deducted for 2weeks.About 4:30 p.m. Wilson, in an agitated state, wentto the superintendent's office where he encountered Grif-fin.He complained that Fulton Peterson had previouslytold him that he would lose incentive pay for only I day.Griffin replied that he had instructed Fulton Peterson totellWilson that he would be off incentive until he couldconsistently pull quality loins. The two went into anotherofficewhere Fulton Peterson was sitting. Peterson con-firmed that he had followed Griffin's instruction to whichWilson responded, "That is a damn lie." Peterson replied,"You are a damnliar. Ihope you die and go to hell."Griffin tried to calm down both men. About that timeGlenn Clark walked into the office and Griffin left. Ac-cording to Wilson, he asked Clark when his incentive paywas going to be restored and Clark responded wheneverthey got ready.58Glenn Clark testified to the following instances whenWilson was cautioned about scoring loins:DateLoins6/11 p.m.26/12 a.m.26/12 p.m.36/13 a.m.96/13 p.m.26/13 p.m.26/14 a.m.26/17some loins 59On Monday, June 17, Wilson was given a major viola-55That afternoonClark observed Wilsonscore two loins which meantthat he took off too much fat and had cut into the lean meat.56Accordingto Clark,earlier thatday Wilsonhad asked him whether hehad checked on when Wilson would get loin puller's pay.57 EverettGriffin'srecollection of the conversation differs in some re-spects fromClark's.58Clark did not testifyto such effect.59 ChargingParty initsbrief pointsout: "The tabledemonstrates that THE LUNDY PACKING CO.tion for placing his"steel" on the loin table 60The rulerecently had been adopted because an employee's steel ac-cidently had been picked up from a table with a load of fatand had caused the breakdown of a lard machine. Wilsonwas accused of using profanity towards Supervisor FultonPeterson when the latter advised him that he was beinggiven the violation. That evening when Wilson appeared atthe supervisor's office to sign the employee warning noticehe engaged in an angry exchange with Griffin and FultonPeterson. Before Wilson left the office, according to Clark,"I told him that he was doing a poor job. . . . [H]e wasscoring too many loins; I told him we took him off incen-tive pay; and he just didn't get any better, and I told himthat I thought it was on account of his poor attitude." 61Wilson was discharged on June 18. Wilson's version andRespondent's version of what happened differ materially.While I believe there was exaggeration on both sides, I amof the opinion that the version given by Wilson was lessaccurate than the version given by Respondent's witnesses.According to Wilson, in the morning on June 18 he wasgiven a major violation for defective workmanship becausehe had scored five or six loins. He was discharged thatafternoon because allegedly he had scored five or six moreloins.When he was advised by Glenn Clark that he wasbeing discharged, Clark also informed him that "Kepharthad told [Clark] that [Wilson] was working for the unionand they had to get rid of [Wilson]." Wilson further testi-fied that while he was gathering his things together in thelocker room he remarked to Foreman Jimmy Thorntonthat he had been discharged because he was working forthe Union and Thornton replied, "Well, they are liable totry anythingout here." 62Glenn Clark testified that about 11 a.m. on June 18 heobserved Wilson score 28 loins in 25 minutes. He informedKephart that he was going to give Wilson a violation fordefective work.When Wilson returned from lunch, Clarkshowed him the scored loins, which had been placed aside,and asked Wilson whether he had any explanation. Wilsonreplied that he was doing his best. Clark brought Wilson tothe office where he was given an employee warning noticefor defective workmanship. In the presence of Walter Pe-terson,Clark said that the Company cannot tolerate 28scored loins in 25 minutes and told Wilson he was notdoing his best. Wilson replied, "You all are always on myClark's claim is that on the four consecutive workdays in the period of June12-17, he caused Wilson to be given five oral warnings,and one instructionand one inquiry,for a total of seven separate approaches,all for scoring amaximum count of 20 loins.During that 4-day period,again assuming anormal 9-hour shift,Wilson again pulled 15,840 loins and was given sevenwarnings and instructions for scoring a maximum of 20 loins out of that15,840."For reasons stated above,Ifind the testimony of Sam Matthews andArthur Boykin,concerning the number of loins that Wilson scored, of novalue.60 A "steel"is a tool used for honing loin pullers'knives.61Clark did not explain why he considered the quality of Wilson's workas poor.In the period between June 10 and 17 Clark had observed Wilsonscore a total of approximately 22 loins. That alone would not indicate poorquality because even Clark testified that it was normal for a loin puller toscore 20 to 25 loins per day.As testifiedto byKnowles, it was the practiceto caution loin pullers about scoring loins even though the totalof theirdailyscores was not excessive.6Thornton denied making such remark.153back, and I am doing a good job." Walter Peterson inter-rupted with a comment, "Roy, if you are doing a good job,why would we be on your back all the time?" Wilson re-sponded, "I don't know unless it is because the union istrying to get in." Before Wilson left the office Clarkwarned him that if he continued to score an excessive num-ber of loins that afternoon he was going to be discharged.That afternoon Clark observed Wilson badlyscore 18 loinsin a period of 20 minutes. Clark had Wilson removed fromthe loin line and informed him that he was discharged.Why was Roy Gene Wilson discharged on June 18? Themost comprehensive explanation offered by the Companyappears on its Pay Roll Change Notice of June 18 as fol-lows:Employee's job was that of a loin puller, his workwas not satisfactory, scored excessive amount of loins.He was taken off incentive pay on 6/3/74. His workand attitude toward his job continued to be poor. Onthe morning of 6/17/74 it was necessary to issue Wil-son a rule violation for insubordination. On 6/18/74in the A.M. employee was noted by SuperintendentGlenn Clark scoring loins excessively (28 in 25 min-utes).Wilson was given a rule violation for defectiveworkmanship and told that if he continued to scoreloins excessively he would be discharged. At approxi-mately 3:35 P.M. 6/18/74 he again began to scoreloins excessively (18 in 20 minutes) and was thereforedischarged .63When Wilson was designated to replace Chavis, it soonbecame clear that he was not fully qualified as a loin puller.Essentialto the performance of the job is the ability tosharpen loin knives and to keep a honed edge on theknives.Wilson had not acquired these skills. Both Griffinand Clark, the successive superintendents of the cut divi-sion between May 24 and June 18, testified that they wereof the opinion that Wilson's workmanship was unsatisifa-ctory. From almost the very first day in May that Wilsonbegan to pull loins, his performance was criticized. What issurprising is not how many loins Wilson scored but, exceptfor June 18, the relatively small number of loins that hescored on each occasion for which he was criticized. Noadequate explanation is given as to why Wilson was re-tained as a loin puller if his performance was poor from thevery beginning." Also, there is no evidence that Wilsonwas actually promoted to the job of loin puller. To thecontrary, his rate of pay from May 24 until the date of hisdischarge was unchanged. Furthermore, Clark specificallyadvised Wilson that he would receive the loin puller's ratewhen he demonstrated that he could perform the job con-sistently well. These facts suggest that on May 24 Wilsonwas not promoted to the job of loin puller but merely wasbeing tried at the job to ascertain whether he could qualify63 Insubordination refersto the violationgiventoWilsonon June 17 forplacing his steelon the loin table.64 Thetestimonyof Respondent's supervisors that Wilsonhad performedsatisifactorily in the past whenhe hadsubstituted for the regular loin pullersis the reason whythe Companygave him the chance to fill the positionwhich had become vacant with the discharge of Chavis. It doesnot explainwhy Wilson was retained in the job when, according to Respondent's wit-nesses, he demonstratedhis lack of skill. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the position.According to Respondent,on June 18 Wil-son demonstrated clearly his lack of qualification.Wilsonhad been a scriber for 5 years and had beenrated verygood in that job. The Company did not return Wilson tothe job which he had demonstrated over a long period oftime that he could do well. Clark testified:Q. (By Mr.Carson)Was any consideration givenby you,or you in consultation with any other supervi-sor, to taking Roy Gene Wilson off the loin puller joband putting him back on the loin scriber's job?A. No, sir.Q. At no time?A. No, sir.Q. As far as the Company was concerned he waspermanently classified as loin puller?A. No, sir.In its brief Respondent argues:"General Counsel maycontend that once Wilson's work became poor,he shouldhave been transferred back to his scribe job instead ofbeing fired.However, the record establishes that, if any-thing,Respondent's practice was to the contrary (Resp.Exh. No. 48(a)." The exhibit referred to is a document enti-tled "Employee Classification Record"for Johnnie L. Fai-son (not the John Faison involved in this case)which, inpertinent part,reads as follows:4-18-66 Employee worked in our casing room formany years.We found it necessary to close our casingroom and placed this employee at another job. He wasnot doing the job assignedproperlyand when toldabout it, he said he could not do the job due to aninjury sustained in an earlier auto accident.Work incasing department was discontinued.Employee wasreassigned to snatch guts,and given ample trainingtime (4 weeks)with help on this job. It wasnecessaryto keep after him for not doing jobproperly.He woulddo all right for a while then not keep up and cut theproduct.He said if we were not satisfied with the wayhe was doing the job we could pay him off.The firsttime he said this we ignored it and tried to get him todo the job properly and keep up.However,our talkingdid no good and when he said it a second time, we lethim go.The transcript pages referred to in Respondent's brief, inpertinent part,are as follows:MR. PETESCH:. . .At this time, I will offer Employ-ee Classification Record on EmployeeJohnny L. Fai-son as Respondent's Exhibit 48(a), the last notation onthe document is: 4-18-66; the document relates to thepolicy of the company to transfer employees to jobsbased on the company's convenience as opposed tothe employee's convenience.DsJUDGE SILBERMAN:Do you object to the admission ofthis document?MR. CARSON:Yes, YourHonor,this incident relatedon the business record occurred in 1966, to wit: April18th, 1966;the individual-ssss*JUDGE SILBERMAN: What is the purpose of this docu-ment?MR. PETESCH: Your Honor, the man was, accordingto the document, he was not, well, I will start at thebeginning: the employee worked in our casing roomformany years. We found it necessary to close ourcasing room and place this employee in another job.He was not doing the job assigned properly, and whentold about it, he said that he could not do the job dueto an injury sustained in an earlier auto accident; andthis employee was given the job of snatch guts, andtrained on the job; but it was necessary to keep afterhim for not doing the job, and he did not do the jobsatisfactorily and was discharged. It indicates, YourHonor, that the man's dissatisfaction with the job wasnot important. The company transferred him wherethe company wanted to utilize him. It goes to thatissue.JUDGE SILBERMAN: Inrelation to the discharge ofWilson?MR. PETESCH: Wilson, that's right.JUDGE SILBERMAN: To show that his transfer [to] anddischarge from the new job without a retransfer wouldbe in line with past practice?MR. PETESCH: That is correct.Contrary toRespondent, I find thatneither theportionof the record cited nor any otherparts of therecord evi-denceany policyor practice which explainswhy the Com-pany gave no consideration to returningWilson tohis for-mer job of scriber65 I do not believe the explanationadvancedby Respondent for Wilson's discharge.Respondent argues:Even ifWilson is creditedas to the extent of hisunion activity, the recordestablishesthatallof it wascarried onawayfrom the plant andthere is no evi-dencethatRespondentknew ofeither the extent orthe characterof this activity. TheRupp Forge Compa-ny, supra.Thus,Wilson was not a leading union pro-ponent,Regal China Corp.,195 NLRB 585, at 587, 79LRRM 1512 (1972) (Browndischarge), but was at bestonly one of a groupof employees whosesympathieshad been reportedto Respondent, and his activity was65 1 agree with Charging Party's argument that the "Company's claim thatthe discharge of Johnny L. Faison on April 18, 1966(Resp.Exh. 48(a)) isprecedent for the discharge of Wilson rather than retransfer back to thescribe saw job is beside the mark,inasmuch as it appears that the job fromwhich Faison had been transferred, in the Casing Room,had been abol-ished by the closing of that department and that, unlike the Wilson situa-tion,there was no job remaining to which Faison could have been retrans-ferred.Further,also in contrast to Wilson, Faison obviously could not havecontinued to be officially classified and paid as a Casing Room operator upto the date of his discharge."Clark testified that on June 18 he thought that Wilson might have beenscoring loins on purpose,although he had no such opinion on any date priorthereto.There is no basis in this record to support such finding. As Charg-ing Party argues in its brief,itwould be "absurd" to believe that "Wilson, aknown Union activist and long-term employee who testified that he likedhis job,deliberately scored loins under the very eyes of a supervisor who hebelieved was standing by to catch him making a mistake so that he couldfire him. THE LUNDY PACKING CO.155not so distinctive as to cause Respondent to select himfor an anti-union termination.F.W. Woolworth, supra(Erickson refusal to rehire). Those employees such asRaynor or organizing committee members Burgess,Underwood,Wilson and Simmons whose activitiescould have attracted Respondent's attention sufferedno discrimination, which indicates an absence of un-lawfulmotivation.AbitibiCorporation,198NLRB1249, TXD at 18, 81 LRRM 1142 (1972). Moreover,the timing of Wilson's discharge, nearly three monthsafter the start of the organizing effort and a monthafter his allegedactivity,also indicates an absence ofunlawful motivation. Cf.Tayko Industries, Inc., 214NLRB 123, 88 LRRM 1046 (1974).The burden is upon General Counsel to prove each vio-lation alleged in the complaint by a preponderance of theevidence. It is true, as Respondent argues, that there weremore prominent union activitists in the plant who were notdischarged. This does not establish that Wilson's dischargewas unrelated to Respondent's knowledge that he was sup-porting the Union. It is not unknown for an employer todischarge employees innocent of any union activity in or-der to suggest to his work force that everyone's job is injeopardyso long as thereis any union activity in his plant.It is possible in this case that management believed itwould inhibit the Union's campaign if it issued major vio-lations more freely and automatically terminated employ-ees for the third such violation,as was done in the cases ofChavis and Wilson. I indulge in this speculation, not be-causeI rely on it to justify my findings, but to illustratewhy I am unconvinced by Respondent's argument.I find that the reason assigned for Wilson's discharge isimplausible and that it was advanced to conceal anotherreason. In the circumstances of this case,explicated morefully in the discussion of Chavis' discharge, I find suchother reason was Wilson's known union sympathies. Ac-cordingly, I find, as alleged in the complaint, that RoyGene Wilson was discharged because of his union activitiesand to discourage membership in the Union. I further findthat Respondent thereby has violated Section 8(a)(3) of theAct and by such conduct has interfered with, restrained,and coerced employees in the exercise of their self-organi-zational rights guaranteed in Section7 therebyviolatingSection 8(a)(1).3. John Darious FaisonJohn Faison was hired in June 1971 and was terminatedon June 26, 1974. About May I he signed a union authori-zation card at the home of Willard Chavis. Thereafter, hesuccessfully solicited various employees to sign union au-thorization cards during visits at their homes in the eve-nings66 In addition, he regularly attended the union meet-ings.There was considerable testimony as to whether priorto Faison's discharge the Company was aware of his unionactivities.As I find, for the reasons set forth below, thatFaison was discharged for cause and not for his union ac-66 Faisontestifiedthat he obtained 15authorizationcardswithina periodof 2 weeks.tivities, it is unnecessary to summarize the evidence relat-ing to Respondent's alleged knowledge of Faison's unionactivities.Faison was employed as a jack puller. His basic job taskwas to move heavy tanks of pork bellies from the cut de-partment to the cure department. If, when he brought atank of pork bellies into the cure room, it was not immedi-ately required for processing, he would deposit the tanknear the door. However, if the pork bellies were requiredfor processing, he would pull the tank of bellies to the in-jector feeder machines. The machine operators occasional-ly helped Faison move the tank of bellies within the cureroom. 7The basis for the alleged discrimination against Faisonarises from his testimony that on June 26 when he waspulling a tank of pork bellies into the curing room one ofthe operators, Harold Boykin, called to him to bring thebellies to Boykin's machine. Faison asked Boykin to comeover and help pull the tank of bellies. However, the fore-man in the curing room, Paul Vann, instructed Boykin notto help Faison. It is this instruction that is alleged to havebeen discriminatory. Faison pulled the tank of bellies tothemachine without help68 Vann denied that he had in-structed Boykin not to help Faison and further denied thathe had instructed any employee not to help Faison. I creditthese denials. Vann, who gave his testimony in a straight-forward, direct manner, impressed me as being a reliablewitness.The circumstances which led to Faison's terminationwere as follows: 69 In the afternoon on June 26 Faison waspulling a tank of pork bellies into the cure room and one ofthe operators called to him to bring the tank to the injectorroom and one of the operators called to him to, bring thetank to the injector feeder machine. Faison seemed to hesi-tate and Vann told him to pull the tank to the machines. AsFaison began to pull the tank he said to Vann, "I am notcarrying another damn tank of bellies over there unless yougiveme someone to help me." Later the same afternoonFaison was moving another tank into the cure room andVann told him to take it to the machine. After Faison haddeposited the tank and as he passed Vann, he said to Vann,"I thought you did at least have some commonsense .. .you are crazy, making me carry these bellies over there." Athird exchange between Faison and Vann took place thesame afternoon. About 4 p.m. that day Vann informedFaison that he was going to give him a violation for "quar-reling, cursing, talking to me the way he did in front of myother employees in there loud enough for them to hear it."Faison said he would not sign the violation. Vann re-sponded that if he did not sign the violation he would be67 There isa conflictin testimony as to thecircumstances under whichFaison was given assistance in pullingthe belly tankswhen he was in thecure room.Uponconsideringall thetestimony on thesubject, I am of theopinion thatthe practice was for themachine operators,only if not other-wiseoccupied,to assistFaison.68 In substance,Faison's testimony was corroborated by Raymond Turn-er. Turner was not an unbiased witness.He testified that he voluntarily quithis employ with the Company becausehe considered he was being unfairlycriticized`every other day" by Foreman Paul Vann.69 Thesummary isbased largely on the testimony of Paul Vann whom Icredit. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered to have quit his job.70At 4:30 p.m.Vann in-formed Faison that a violation had been written up andthat he was to sign it.Faison said he would not sign anyviolation.Vann then informed him that he was terminat-ed71Upon the credited testimony,I find that John Faisonwas discharged for cause.F. The Strike1.ReasonsOn Monday,July 8,a strike began when 20 of theCompany's employees left their work and walked out ofthe plant.On subsequentdaysadditional employees joinedthe strike.The complaint alleges that the strike was causedby Respondent's unfair labor practices.Chavisbelieved that he was discharged because of hisunion activities and Superintendent Everett Griffin testi-fied that in the plant he overheardChavismake a commentto such effect to a Government meat inspector.JohnnyBurgess testified that on May 24 a group of men,includinghimself,Roy GeneWilson,and Robert Smith,in the lockerroom,discussed a walkout.Wilsonsaid to the group that"we might as well walk out because iftheycome at us likethis one at a time."Burgess, however,discouraged any im-mediate walkout.According to Burgess,at a later date agroup of employees,which included himself,EllenRaynor,Diane Wilson,Robert Smith, and Edward Stevens, met atEllen Raynor's home.Ellen Raynor said she thought thereshould be a walkout becauseshe believedshe was going tobe fired just as WillardChavishad been fired.She ex-plained that she had been questioned at the plant about aunion meeting which was held at her house the night be-fore. 72The next time that there was discussion of a walkout wasat one of the regular union meetings which was held onSunday,July 7, at 7 p.m., at theRoyal Garden Club inWarsaw.Approximately 34 persons attended the meetingof whom about 11 were wives or other relatives of plantemployees.Seated at the head table were Johnny Burgess,chairman of the organizing committee,Diane Wilson, sec-retary of the organizing committee, and UnionRepresenta-tives James Lawrence and Elsie Hales.Burgess opened themeeting and Otis Simmons saida prayer.The discussionthen turned to the question of a walkout. Burgess said thatwe should take Mr. Lundy at his word because he had saidhe had ways of finding out who signed unioncards. Theyhad fired Willard Chavisand RoyGene Wilson who wereworking for the Unionand if UlesJackson is fired the nextday we should walk out because"theywas coming at usone at a time."Burgess also made reference to unjust viola-tions that were being given to the employees,harassmentof employees by foremen,and constant pressure beingplaced upon them.Other employees also spoke at the meet-70 The Company's policy was that any employee who refused to sign aso-called violation slip was automatically terminated.71The violation form is called "Employee Warning Notice."The decisionto give Faison a warning notice was made by Vann after consultation withother management officials.72 As the union meeting referred to took place on June 5, the foregoingdiscussion occurred on June 6 rather than June 3 as stated by Burgess.ing.73 Lawrence summarized what was said and then statedthat it appeared they were determined to walk out. He cau-tioned them that if there was a walkout it might be for along period.The employees at the meeting voted upon the proposi-tion that "if Ules Jackson was fired when he went to workon Monday, then [they would walk out because] theywould know that the[Company's]intention was to fire allthe union people until they were all fired out of the plant."The vote in favor of the proposition was unanimous.On Monday,July 8,Ules Jackson was terminated.About 8a.m., at a signalfromBurgess,approximately 20employees walked out.On the first day of the strike Union Representative ElsieHales brought the striking employees a small handbill,which some carried, which read:This is our protest!Cuts in pay, reprimands,firings,murderous pressure,fromthe Companyhas left us no alternative!We are taking this method to inform the rest of theLundy Workers, and the public,WE DON'T INTEND TO TAKE THIS TREATMENT ANY LONGER!Issued by: The Lundy Organizing CommitteeAs the strike progressed regular picketing of theCompany's premises was organized.Among the signs car-ried by thepickets were:LundyWorkers Protest Illegal DischargesWe Stopped Work To Stop The Illegal DischargesLundyWorkers Protest Illegal Harassment 742. Progressive walkoutOn July 8, at 7:48 a.m., 20 employees walked out onstrike; on July 9, at 8:06 a.m., 2 more joined the strike; onJuly 10, at 6:57 a.m., an additional 2; on July 11, between6:56 and 7:30 a.m., 11 more joined the strike; on July 12 at10:30 a.m., 1 additional employee joined the strike; on July15, at various times, 7 employees walked out and joined thestrike; and lastly asingleemployee joined the strike onJuly 22. Thus, from the initial 20 who walked out in themorning on July 8 the number of strikers grew to a total of44.Respondent refers to testimony by Burgess where. heacknowledged that he told a newspaper reporter after thestrike began, "We was going to pull people out one or two73Willard Chavissaid that either they were going to fight for their rightsor the Companywas goingto chop them all off until everyone inthe plantwho were members of or working for the Unionwas replaced.Smith saidthat if only a few people walked out it was not goingto stop Mr. Lundy; ifenough walked out it might slow him down.Underwood spoke about theunjust violationsthe Companywas giving the employees and the constantpressure that was being placed on the employeesby the supervisors and thattha were determined to do something about it.In its brief Respondent argues thatGeneral Counsel's witnesses testi-fied that,in addition to the alleged unlawful discharges, it was supervisoryharassment,unjust tickets,cuts in pay, and strictrule enforcement,none ofwhich are alleged to be unlawful, that were causes of the strike.However, indetermining whether a strike is an unfairlabor practice strike thequestion iswhether unfair labor practices were among the causesof thestrike. If so, thestrike is an unfairlabor practice strike even though the strikers also mayhave been protesting other matters. THE LUNDY PACKING CO.at a time if necessary. . . .we didn't want to shut himdown, all we wanted to do was to talk to him."Respondentargues,"The walkout staged by Respondent's employeeswas staggered according to plan,as shownby thedeclaredintention of committee chairman Burgess.Moreover, thetime and the manner in which each employee walked outwas in accordance with the declared plan to conduct awalkout in a way analogous to an unprotected intermittentstrike,so as to prevent or at least impede Respondent'slawful efforts to hire replacements. The right to strike doesnot carrywith it the additional right to determine the tim-ing and the duration of the strike.American ShipbuildingCo. v. N.L.R.B.,380 U.S. 300(1965). Therefore,inasmuchas the strike at Respondent'splant was analogous to anunprotected intermittent or quickie strike,both in formand effect,it is submitted that the walkout was unprotectedand that the strikers have no right to reinstatement." I findno merit to this argument for two reasons.First,the state-ment by Burgess to a newspaper reporter is not in itselfproof that the strike plan was to bring out employees a fewat a time.75 Second, even if that were the plan,there wasnothing improper in an arrangement whereby additionalemployees would be called upon to join the strike as thestrike progressed.One of the objects of a strike and picket-ing is to induce more and more employees to make com-mon cause with the strikers,to leave their jobs and to jointhe strike.Whether this occurs by prearrangement,by hap-penstance,or otherwise,it does not cause the strike to loseits protected character.Respondent's argument, in effect, isthat if employees join the strike after the first day the strikeloses its protected character.There is no acceptable prece-dent for this position.3.Alleged illegal objectShortly after the strike began George Walston, a reporterfor a local radio station,interviewed Johnny Burgess andWeldon Underwood. Among the things thatBurgess saidtoWalston were: "Well, there was eleven people walkedout this morning that we asked to come out to join us toshow him that we mean business and that we want to nego-tiate a deal with him and his plant if he would see us to getthis over with but if he don't want to negotiate with us, weare gonna stop all trucks going into his gate that's union.Of today, we are on strike." Also, Burgess told Walstonthat we want to "[n]egotiate a deal with Mr. Lundy to getsome of those foremen and supervisors off our backs wherewe can do our work like it is supposed to be done." JamesL. Austin, a member of Respondent's board of directors,testified that Johnny Burgess telephoned him one day andasked him to try to arrange a meeting with Mr. Lundy.From the foregoing, Respondent appears to contend thatthe purpose of the strike is to negotiate a contract with theCompany and,as theUniondoes not representa majorityof the employees, the object of the strike is unlawful. Thereis no merit to the position that the purpose of the strike isto compel negotiationsand therebygain recognition.First,at no time has the Union made any request for recognition,75 SeeTennesseePlastics, Inc.,215 NLRB No. 52 (1974), and cases therecited.157bargaining, or negotiations. Second, there is no evidencethatBurgess hadauthority personally and unilaterally todefine the objectives of the strike.76 Third, Burgess' state-ments were not inconsistent with the purpose of the strike;namely, to cause the Company to correct various employeecomplaints, including remedying its unfair labor practices,particularly the unlawful discharges of Chavis and Wilson.4.Refusal to reinstate strikersOn July 26 John Russell, president of the Union, sent aletter to the Company in which he transmitted an uncondi-tional offer to return to work on behalf of each strikingemployee. On August 1 the Company responded by letterin which it stated that it does not consider the employeeswho walked off their jobs to be unfair labor practice strik-ers and "we have also exercised our lawful right to perma-nently replace them." Thereafter, each striking employee,who is listed on Appendix A attached to this Decision, sentidentical letters to the Company individually offering toreturn to work without condition. On August 12 each ofthese employees was sent a letter by the Company which,in relevant part, states: "In exercising our right to treat youas an economic striker, we hired permanent replacementsfor all vacancies. Therefore, at the present time The LundyPacking Company has no job available for you."5.Character of the strikeThe union activities of Respondent's employees were di-rected towards achieving various objectives which includedimprovements in their conditions of employment and, intime,recognitionof their representative should they suc-ceed in enlistingthe support of a majority. These objectivesdid not disappear when the employees went on strike. Re-spondent vehemently opposes aunion representing its em-ployees. Its response to its employees'self-organizationalactivitiesincluded thecommissionof the unfair labor prac-tices found above. A direct relationship therefore exists be-tweenRespondent's unfair labor practices and its employ-ees'concertedactivitiesfromwhich they sprang.Accordingly, the strike protesting the Company's unfair la-bor practices necessarily encompasses the employees' un-derlying objectives as the two are entwined, one havingarisen because of the other. It is well settled that a strikestill "may be an unfair labor practice strike even though italso has economic objectives."N.L.R.B. v. Fitzgerald MillsCorporation,313 F.2d 260, 269 (C.A. 2), cert. denied 375U.S. 834 (1963). "Where the causes contributing to a strikeconsist of unfair labor practices and employee desires forwagebetterments, the latter should not excuse the employ-er from the legal consequences that flow from its conductwhich transcends the permissible bounds under the Na-tionalLaborRelationsAct."N.L.R.B. v. Stilley PlywoodCompany, Inc.,199 F.2d 319, 320-321 (C.A. 4, 1952).As reflected by the transactions at the July 7 union meet-ing, the immediateconcern of the employees was that theCompany was going to discharge the union supporters one76 SeeN.L. R. B. v. Okla-Inn, d/b/a Holiday Inn of Henryetta,488 F.2d 498(C.A. 10, 1973). 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDat a time.Chavis,Wilson, and Faison already had beenterminated and the employees were consciousof the factthat President Lundy had suggested that he had ways offinding out who had signed union cards.For reasons notdisclosed in the record, the employees at the meetingfeared that Ules Jackson might be discharged the next dayand believed that if he were it would be because ofJackson's union activities.Itwas decided that should Jack-son be discharged they would strike. Jackson was dis-charged and a strike was called. The strike thus was trig-gered by Jackson's discharge which has not been found tobe unlawful.However,while the immediate impetus of thestrike was Jackson's discharge, the proximate cause of thestrikewas the fear that Respondent had means of ascer-taining who the union supporters were and would dis-charge them one at a time. This fear was generated by theCompany's unlawful activities, found above, and by theseries of discharges commencing with Chavis'terminationon May 24 and including Wilson's discharge on June 18,both of which I find were unlawful. The strike therefore isan unfair labor strike.77Respondent argues:"Even if unfair labor practices arefound, the weight of the evidence indicates that it was thedischarge of Ules Jackson on July 8,and a general frustra-tion at not being able to organize and force Respondent tonegotiate that actually caused the walkout. Thus, unionrepresentative Lawrence and committee member Otis Sim-mons testified that the proposition voted on at the July 7meeting was to strikeifUlesJackson was fired the nextday. Therefore,it isfair to conclude thatbut forthe dis-charge of Jackson, there would have been no strike, andthis indicates that the other asserted'reasons' for the walk-out were mere afterthoughts dreamed up by the strikersafter Jackson'sunfair labor practice charge was dis-missed."Ifind no merit to this argument'sAmong theasserted reasons for the strike were the unlawful dischargesof Chavis and Wilson.Theywere not mere afterthoughts."Having violatedthe Act,the Respondent cannot choosethe one of several causes of the strike that is most favorableto its position."N.L.R.B. v. Louisville Chair Company, Inc.,385 F.2d 922, 929 (C.A. 6, 1967), cert. denied 390 U.S. 1013(1968). As stated inMatlock Truck Body & Trailer Corp.,supra, footnote 33, "[T]he burden is on the Respondents todemonstrate that the strike would have occurred andwould have continued irrespective of its unfair labor prac-tices, rather than upon the General Counsel to demonstratethe contrary,that is, that but for Respondents'unfair laborpractices there would have been no strike and that it wouldnot have lasted so long. SeeN.L.R.B. v. Stackpole CarbonCompany,135 F.2d 959, 961-962 (C.A. 7, 1943);WoosterDivision of Borg-Warner Corporation,121NLRB 1492(1958);Phillip Carey Manufacturing Company, Miami Cabi-net Divisionv.N.L.R. B.,331 F.2d 720, 729 (C.A. 6, 1964),cert.denied379 U.S. 888." Respondent has not sustainedthis burden.77 Colonial Lincoln Mercury Sales,Inc.,197 NLRB 54, 63-64 (1972).enfd.485 F.2d 455 (C.A. 5, 1973);Matlock Truck Body & Trailer Corp.,217NLRB No. 60(1975), and cases there cited.N.L.R.B.v.Comfort,Inc., 365F.2d 867 (C.A. 8, 1966).n Colonial LincolnMercurySales,Inc., supra.A strike in protest over employer violations of the act isan "unfair labor practice" strike and "the striking employ-ees do not lose their status and are entitled to reinstatement... even if[permanent] replacements for them have beenmade."Mastro Plastics Corp. v. N.L.R.B.,350 U.S. 270, 278(1956). "Unfair labor practice strikers must be rehired ondemand . . . even though there were also other causes ofthe strike."N.L.R.B. v. Fitzgerald Mills Corp., supra.OnJuly 26 an unconditional request for reinstatement of thestrikers was made and on August 1 the Company deniedsuch request. Accordingly, I find that Respondent has fur-ther violated Section 8(aX3) and(1)by its refusal sinceAugust 1 to restore the striking employees listed on Appen-dix A attached hereto to their former jobs.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I,above,have a close,intimate,and sub-stantial relationship to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedemployees Willard Chavis and Roy Gene Wilson on May24 and June 18, 1974, respectively, I shall recommend thatRespondent offer each of them immediate and full rein-statementto his former job 79 or, if that job no longer ex-ists, to a substantially equivalent position, without preju-dice to his seniority and other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered by reason of the discrimination against him by pay-ment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of histermination to the date of Respondent's offer ofreinstate-ment, less his net earningsduring such period. The back-pay provided for herein shall be computed on the basis ofcalendar quarters, in accordance with the method pre-scribed inF.W.Woolworth Company,90 NLRB 289(1950). Interest at the rate of 6 percent per annum shall beadded to such net backpay and shall be computed in themanner setforth inIsisPlumbing & Heating Co.,138NLRB 716 (1962).Having found that the RespondentsinceAugust 1, 1974,unlawfully has failed and has refused to restore each of thestriking employees listed on Appendix A attached hereto tohis or her former job, I shall recommend that Respondentoffer each such employee immediate and full reinstatement79AsIhave found that Respondent's unlawful discrimination againstWilson,in part, is related to Respondent's refusal to reassign him to his jobas scriber,reinstatement to his formerjob, inthe case of Wilson, contem-plates reinstatement to thejob ofscriber. THE LUNDY PACKING CO.159to his or her former job or, if that job no longerexists, to asubstantially equivalent position, without prejudice to hisor her seniority and other rights and privileges, and makeeach of them whole for any loss of earnings he or she mayhave suffered by payment to him or her of a sum of moneyequal to that which he or she normally would have earnedfrom August 1, 1974, to the date of Respondent's offer ofreinstatement less his or her net earnings during such peri-od. The backpay provided for herein shall be computed onthe basis of calendar quarters, in accordance with themethod prescribed inF.W.WoolworthCompany,90NLRB 289 (1950). Interest at the rate of 6 percent perannum shallbe added to such net backpay and shall becomputed in the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).Respondent's unlawful activities, including its discrimi-natorydischargesof Willard Chavis and Roy Gene Wilsonand its unlawful refusal to reinstate its striking employeesafter they unconditionally applied for reinstatement, go tothe very heart of the Act and indicate a purpose to defeatself-organization of its employees. The unfair labor practic-es committed by the Respondent are potentially related toother unfair labor practices proscribed by the Act, and thedanger of their commission in the future is to be antici-pated from Respondent's conduct in the past. The preven-tive purposes of the Act will be thwarted unless the recom-mended Order herein is coextensive with the threat.Accordingly, in order to make effective the interdependentguarantees of Section 7 and thus effectuate the policies ofthe Act,an order requiring Respondent to cease and desistfrom in any manner infringing upon the rights of employ-ees guaranteed in the Act is deemed necessary.N.L.R.B. v.Express Publishing Company,312 U.S. 426 (1941);N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.By discriminatorily dischargingWillard Chavis onMay 24, 1974, and Roy Gene Wilson on June 18, 1974,thereby discouraging membership in the Union, Respon-dent has engaged in and is engaging in unfairlabor practic-es within the meaning of Section 8(a)(3) of the Act.2.The strike of Respondent's employees which beganon July 8, 1974, was caused by Respondent's unfair laborpractices herein found.3.By refusing and failing since August 1, 1974, to rein-state its striking employees listed in Appendix A attachedhereto, thereby discriminating in regard to their reinstate-ment, tenureof employment, and conditions of employ-ment, and discouraging membership in the Union, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By interferingwith,restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER80Respondent, The Lundy Packing Company, Clinton,North Carolina, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees in regard to their hire, tenure of employment, orother terms and conditions of their employment in order todiscourage membership in Local 525, Meat, Food and Al-liedWorkers Union, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, or anyother labor organization.(b)Threatening employees with discharge or other re-prisals to discourage membership in or other activity onbehalf of the above Union, or any otherlabor organiza-tion.(c)Promulgating, enforcing, or maintaining in effectany rule which unlawfully prohibits employees from dis-tributing union literature on company property.(d)Unlawfully questioning employees about the unionactivities of other employees.(e)Keeping under surveillance, or creating the impres-sion that it is keeping under surveillance, the union activi-ties of its employees.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer Willard Chavis and Roy Gene Wilson immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and make each of them whole for any loss ofearnings hemay have suffered by reasonof Respondent'sunlawful discrimination against him in the manner setforth in the section of this Decision entitled "The Reme-dy."(b)Offer the striking employees named in Appendix Aattached hereto immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges, dismissing, if necessary,any persons hired as replacements on and after July 8,1974. If, after such dismissals, sufficient jobs are not avail-able for all these employees, they shall be placed on a pref-erential hiring list in accordance with their seniority orBO In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rulesand Regulations, be adopted by theBoard and becomeits findings,conclusions,and order, and allobjections thereto shall bedeemed waived for all purposes. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDother nondiscriminatory practices theretofore utilized byWesley P. Jeffersonthe Company, and they shall be offered employment be-Bryson R. Johnsonfore any otherpersons arehired.Clarence King(c)Make each of the striking employees named inAp-James A. Kingpendix A attached hereto whole for any loss of earnings heJohn King, Jr.or she may have sufferedsinceAugust 1, 1974, in the man-Leroy Kingner set forth in the section of this Decision entitled "TheRay M. LewisRemedy."Harry L. Melvin(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(e)Post at its place of business in Clinton, North Caroli-na, copies of the attached notice marked"Appendix B." 81Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(f)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS ALSO ORDERED that the allegations in the complaint ofviolations of Section 8(a)(l) and(3) be dismissed exceptinsofar as specific findings of violations of those sectionshave been made above.81 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX ANathan Joe BanksJesse L. BarksdaleMilford BethuneTruman BlueBilly R. BooneJames E. BooneRonald BowenJohnnyBurgessRichard G. CanElzato CopelandIrene CopelandKenneth FaisonHubert FryarCaldon R. HerringJesse C.MelvinCurtis MimmsGeorge Monk, Jr.WilliamM. MorriseyCharlie NewtonLinwood F. OwensWillie ParkerEllen RaynorElwood F. RaynorMary RaynorWeldon RaynorOtis SimmonsEverette L. SmithRobert Smith, Jr.Daniel J. StevensEdward StevensSonnie Boy StevensDouglas UnderwoodWeldon UnderwoodBrady WatersVernon WilliamsDiane WilsonAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst any employees in regard to their hire, tenure ofemployment, or any term or condition of their em-ployment in order to discourage membership in Local525,Meat, Food and Allied Workers Union, Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization.WE WILL NOT threaten employees with discharge orother reprisals to discourage membership in or otheractivity on behalf of the above-named Union, or anyother labor organization.WE WILL NOT promulgate, enforce, or maintain ineffect any rule which unlawfully prohibits employeesfrom distributing union literature on company proper-ty.WE WILL NOT unlawfully question employees aboutthe union activities of other employees.WE WILL NOT spy upon or keep under surveillance, orcreate the impression that we have been spying uponor keeping under surveillance, the union activities ofour employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Willard Chavis, Roy Gene Wilson,and all employees whose names are listed on Appen-dixAattached hereto immediate reinstatement totheir former jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges and WEWILL make each of them whole for any loss of earningshe or she may have suffered by reason of our unlawfuldiscrimination against him or her.THE LUNDY PACKING COMPANY